
QuickLinks -- Click here to rapidly navigate through this document

        Exhibit 10.7


AIRPORT USE AND LEASE AGREEMENT

BETWEEN

THE CHARTER COUNTY OF WAYNE, MICHIGAN

AND

NORTHWEST AIRLINES, INC.

DATED AS OF JUNE 21, 2002


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 
   
  Page(s)

--------------------------------------------------------------------------------

ARTICLE I   PREMISES   1  
A.
 
USE OF AIRPORT
 
1   B.   LEASE OF SPACE   3     1. EXISTING TERMINAL SPACE   3     2.
PREFERENTIAL USE PREMISES   4     3. SHARED USE PREMISES   6   C.   PUBLIC SPACE
  6   D.   PARKING SPACE   6   E.   RIGHT OF INGRESS AND EGRESS   6   F.   FUEL
  7
ARTICLE II
 
TERM
 
7
ARTICLE III
 
RENTALS AND FEES
 
7  
A.
 
TERMINAL RENTALS AND TERMINAL USE CHARGES
 
7     1. EXISTING TERMINAL SPACE   7     2. PREFERENTIAL USE PREMISES   7     3.
SHARED USE PREMISES   9   B.   ACTIVITY FEES AND CAPITAL EXPENDITURES   11    
1. ACTIVITY FEES   11     2. LESSOR COVENANTS; CAPITAL EXPENDITURES   12   C.  
FACILITIES USE FEES—FIS FACILITIES   14   D.   CONTINUING RENTAL OBLIGATION   14
  E.   YEAR-END ADJUSTMENT PAYMENTS AND CREDITS   15   F.   PASSENGER CREDIT  
17   G.   PAYMENT OF RENTALS AND ACTIVITY FEES   17     1. INFORMATION ON LESSEE
OPERATIONS   17     2. PROJECTION OF RENTALS AND ACTIVITY FEES   17     3.
PAYMENT OF RENTALS AND ACTIVITY FEES   18     4. ADJUSTMENT OF TERMINAL CHARGES
AND ACTIVITY FEES   18     5. PRELIMINARY ANNUAL SETTLEMENT AND FINAL AUDIT   18
  H.   SUPPLEMENTAL CAPITAL COST PAYMENTS   19
ARTICLE IV
 
[Intentionally Omitted]
 
19
ARTICLE V
 
CONSTRUCTION, MAINTENANCE, REPAIR
 
19
ARTICLE VI
 
RIGHT OF ENTRY BY LESSOR
 
20
ARTICLE VII
 
MAINTENANCE, OPERATION AND REPAIR BY LESSOR
 
21
ARTICLE VIII
 
UTILITY SERVICES
 
22
ARTICLE IX
 
SPACE FOR UNITED STATES WEATHER BUREAU, POSTAL SERVICE, FEDERAL AVIATION
ADMINISTRATION, AND EXPRRESS AGENCIES
 
22
ARTICLE X
 
AIRLINE CLUBS
 
23
ARTICLE XI
 
RULES AND REGULATIONS
 
23

i

--------------------------------------------------------------------------------


ARTICLE XII
 
CONTROL OF RATES, FARES OR CHARGES
 
23
ARTICLE XIII
 
DAMAGE OR DESTRUCTION OF PREMISES
 
23
ARTICLE XIV
 
CANCELLATION BY LESSOR
 
24
ARTICLE XV
 
CANCELLATION BY LESSEE
 
25
ARTICLE XVI
 
SUSPENSION AND ABATEMENT
 
25
ARTICLE XVII
 
ARBITRATION
 
26
ARTICLE XVIII
 
INDEMNITY
 
26
ARTICLE XIX
 
INSURANCE
 
27
ARTICLE XX
 
QUIET ENJOYMENT
 
27
ARTICLE XXI
 
TITLE TO EQUIPMENT, IMPROVEMENTS AND FACILITIES ERECTED BY LESSEE
 
27
ARTICLE XXII
 
SURRENDER OF POSSESSION
 
28
ARTICLE XXIII
 
MINERAL RIGHTS
 
28
ARTICLE XXIV
 
CONDEMNATION
 
28
ARTICLE XXV
 
ASSIGNMENT AND SUBLETTING
 
28
ARTICLE XXVI
 
SUBSIDIARY COMPANIES
 
28
ARTICLE XXVII
 
NOTICES
 
29
ARTICLE XXVIII
 
DEFINITIONS
 
29
ARTICLE XXIX
 
PARAGRAPH HEADINGS
 
34
ARTICLE XXX
 
INVALID PROVISION
 
35
ARTICLE XXXI
 
SUCCESSORS AND ASSIGNS BOUND BY COVENANTS
 
35
ARTICLE XXXII
 
RIGHT TO LEASE TO UNITED STATES GOVERNMENT
 
35
ARTICLE XXXIII
 
COVENANTS AGAINST DISCRIMINATION
 
35   A.   COVENANT PURSUANT TO REQUIREMENTS OF THE DEPARTMENT OF TRANSPORTATION
  35   B.   EMPLOYMENT   36   C.   AFFIRMATIVE ACTION PROGRAM   36   D.  
DISADVANTAGED BUSINESS ENTERPRISE   36
ARTICLE XXXIV
 
CONFORMITY OF AGREEMENT
 
36

ii

--------------------------------------------------------------------------------

EXHIBITS

Exhibit A   Airport Exhibit B   Lessee's Existing Terminal Space Exhibit C  
Lessee's Preferential South Terminal Space and Shared Use South Terminal Space
Exhibit D   Priorities for Use of International Gates Exhibit E   Allocation of
O&M Expenses and Bond Debt Service Exhibit F   Airport Parcels to be Sold
Exhibit G   Certain Airport Positions and Remuneration Exhibit H   Required Use
of PFCs Exhibit I   Facilities Use Fees Exhibit J   Terminal Cost Centers

iii

--------------------------------------------------------------------------------

NORTHWEST AIRLINES, INC.

AIRPORT USE AND LEASE AGREEMENT

        This Airport Use and Lease Agreement (this "Agreement") made and entered
into this            day of                        , 2002, by and between the
County of Wayne, a Michigan Charter County, by and through its Chief Executive
Officer, with principal offices located at 600 Randolph Street, Detroit,
Michigan 48226, hereinafter referred to as "Lessor", and Northwest
Airlines, Inc., a Minnesota corporation, with principal offices located at 2700
Lone Oak Parkway, Eagan, Minnesota 55121 hereinafter referred to as "Lessee".
Unless defined elsewhere in this Agreement, capitalized terms shall have the
meanings set forth in Article XXVIII hereof.

        Witnesseth:

        WHEREAS, Lessor owns and operates Detroit Metropolitan Wayne County
Airport (the "Airport"), said airport being more fully described in Exhibit A
attached hereto and hereby made a part hereof, with the power to lease premises
and facilities and to grant rights and privileges with respect thereto pursuant
to the provisions of the Aeronautics Code of the State of Michigan; and

        WHEREAS, Lessee is engaged in the Air Transportation business; and

        WHEREAS, Lessor and Lessee are parties to a First Amended and Restated
Airport Agreement (the "First Amended and Restated Airport Agreement"), pursuant
to which Lessee leases certain premises, facilities, rights, licenses, services
and privileges with and on the Airport and which is effective until the Date of
Beneficial Occupancy of the South Terminal; and

        WHEREAS, Lessor and Lessee are parties to a Second Amended and Restated
Airport Agreement (the "Second Amended and Restated Airport Agreement"), which
is scheduled to become effective upon the Date of Beneficial Occupancy of the
South Terminal, and at such time would amend and restate, and supersede in all
respects, the First Amended and Restated Airport Agreement; and

        WHEREAS, the parties desire to enter into this Agreement, which shall
supersede in all respects and replace the Second Amended and Restated Airport
Agreement;

        NOW, THEREFORE, for and in consideration of the premises and of the
mutual covenants and agreements herein contained, and other valuable
considerations, as of the effectiveness of this Agreement Lessor does hereby
grant, demise and let unto Lessee and Lessee does hereby hire and take from
Lessor, certain premises and facilities, rights, licenses, services and
privileges hereinafter described in connection with and upon the Airport.

ARTICLE I

PREMISES

        A.    USE OF AIRPORT:    In common with others so authorized, Lessee
shall have the use of the common areas of the Airport and its appurtenances,
together with all facilities, equipment, improvements and services which have
been, or may hereafter be, provided at or in connection with the Airport from
time to time, including, without limiting the generality hereof and subject to
the rules and regulations of Lessor promulgated in accordance with Article XI
hereof, the landing field and any extensions thereof or additions thereto,
passenger and cargo ramp areas and facilities, aircraft parking areas and
facilities, roadways, runways, aprons, taxiways, sewage and water facilities,
floodlights, landing lights, beacons, control tower, signals, radio aids, and
all other conveniences for flying, landings and take-offs of aircraft of Lessee,
which use, without limiting the generality hereof, shall include:

        1.    The right to operate thereat and therefrom a transportation system
by aircraft for the carriage of persons, property, cargo and mail;

        2.    The right to repair, maintain, condition, service, test, park or
store aircraft or other equipment of Lessee, or of any other scheduled air
transportation company, or aircraft of the U.S. Armed Forces or the FAA within
such areas as are designated by Lessor; provided, that such right

--------------------------------------------------------------------------------




shall not be construed as authorizing the conduct of a separate business by
Lessee, but shall permit Lessee to perform such functions as an incident to its
conduct of Air Transportation;

        3.    The right to train, subject to rules and regulations as
promulgated under Article XI hereof, on the Airport, personnel in the employ of
or to be employed by Lessee or any scheduled air transportation company, or of
the U.S. Armed Forces, or of the FAA, provided, that such right shall not be
construed as authorizing the conduct of a separate business by Lessee, but shall
permit Lessee to perform such functions as an incident to its conduct of Air
Transportation;

        4.    The right to sell, dispose of or exchange Lessee's aircraft,
engines, accessories, supplies or other personal property; provided, that such
right shall not be construed as authorizing the conduct of a separate business
by Lessee, but shall permit such sales as an incident to its conduct of Air
Transportation or accommodation to others engaged therein;

        5.    The right, subject to the terms and conditions hereof, to purchase
or otherwise obtain personal property of any nature (including aircraft,
engines, accessories, gasoline, oil, greases, lubricants, other fuel or
propellant, food, beverages, other equipment and supplies and any articles or
goods) reasonably necessary or convenient for its operations, from any supplier
of its choice;

        6.    The right to service, by Lessee or others selected by Lessee,
Lessee's aircraft or other equipment by truck or otherwise, with gasoline, oil,
greases, lubricants, or any other fuel or propellant or other supplies, required
by Lessee; such right to include, without limiting the generality thereof, the
right to install and maintain on the Airport, separately or in common with
others, appropriate pipes (including a pipeline or lines between Lessee's
sources of supply and its storage facilities for gasoline, oil, greases,
lubricants or other fuel or propellant and from such storage facilities to the
point or points of servicing), pumps, motors, filters and other appurtenances
incidental to the use thereof, either through construction and maintenance by
Lessee or by a nominee of Lessee in accordance with plans and specifications
therefor approved by Lessor; provided, however, that Lessor shall not be
responsible for the cost of excavation, construction, installation and
maintenance of any such storage facilities, pipes or pipelines, pumps, motors,
filters or other appurtenances;

        7.    The right to land, take-off, fly, taxi, tow, park, load, and
unload Lessee's aircraft and other equipment used in the operation of schedule,
shuttle, courtesy, test, training, inspection, emergency, special, charter,
sightseeing and other flights;

        8.    The right to transfer, load and unload persons, cargo, property
and mail to, from and at the Airport by such loading and unloading devices,
motor cars, buses, trucks or other means of conveyance as Lessee may choose or
require in the operation of its Air Transportation system; with the
non-exclusive right to designate and enter into arrangements with any carrier or
carriers of its choice to transport to and from the Airport, passengers and
their baggage, cargo, property and mail carried or to be carried by air by
Lessee provided that with respect to passengers, Lessee shall not enter into
arrangements with a carrier for transportation to or from the Airport except for
such period or periods during which there is no satisfactory ground
transportation service provided by bus or limousine operator selected by the
Lessor;

        9.    The right to install, maintain and operate, without cost to
Lessor, by Lessee alone, or in conjunction with any other air transportation
companies who are lessees at the Airport, or through a nominee, communication
systems between suitable locations in the aircraft loading areas and suitable
locations in or about Lessee's hangar, and between any or all of said locations
and Lessee's offices;

        10.  The right to install, maintain and operate, without cost to Lessor,
by Lessee alone, or in conjunction with any other air transportation companies
that are lessees at the Airport, or through

2

--------------------------------------------------------------------------------




a nominee, suitable Lessee-owned aircraft air-conditioning equipment, including,
but not limited to, trucks, or a suitable airplane air-conditioning system in
the loading area.

        11.  The right to provide in any hangar or other non-public space leased
by Lessee without cost to Lessor, by Lessee alone, a subsidiary of Lessee or by
contract with a supplier or caterer, foods and beverages for consumption by
employees and occasional invitees of Lessee on such premises for business
purposes. Without limiting the generality of the foregoing, said right shall
include the right to install, maintain, and operate, or cause to be installed,
maintained and operated without cost to Lessor, in any hangar on premises leased
to Lessee at the Airport, vending machines, a cafeteria, restaurant or other
plant for the purpose of preparing, cooking, and dispensing of foods and
beverages for consumption as aforesaid;

        12.  The right to provide, without cost to Lessor, by Lessee alone, a
subsidiary of Lessee, or by contract with a supplier or caterer of its choice,
food and beverages for consumption on aircraft of Lessee; provided, however,
that if Lessee shall purchase such foods and beverages by contract with a
supplier or caterer other than an Airport food concessionaire, Lessee shall
require such supplier or caterer, other than its wholly-owned subsidiary, to pay
to Lessor the same percentage commission as would be paid to Lessor by an
Airport food concessionaire;

        13.  The right to install and operate, at Lessee's expense, a reasonable
number and type of company identification signs, subject to the right of Lessor
to approve the same as to type and location;

        14.  The right to install, maintain and operate, at Lessee's expense, by
Lessee alone, or in conjunction with any other air transportation companies who
are lessees at the Airport, or through a nominee, such radio communications,
meteorological and aerial navigation equipment and facilities in or on premises
preferentially leased to Lessee, and, subject to the approval of Lessor's
Director of Airports with respect to location of installation, elsewhere on the
Airport as may be necessary or convenient in the opinion of Lessee for its
operations; provided, however, that such approval shall not be withheld unless
such installation, maintenance and operation at the location selected by Lessee
shall interfere with the reasonable use of the Airport by other authorized
persons;

        15.  The right to conduct operations or activities other than those
enumerated in Subparagraphs (1) to (14), inclusive, of this paragraph,
reasonably related to the landing, taking off, flying, moving, loading,
unloading, or servicing of aircraft which are reasonably necessary or convenient
to the conduct by it of Air Transportation; provided, however, that all such
other operations and activities shall be subject to the approval of the Lessor.

        B.    LEASE OF SPACE:    

        1.    EXISTING TERMINAL SPACE.    As of the effectiveness of this
Agreement, Lessor leases to Lessee, and grants to Lessee, its employees, agents,
guests, patrons and invitees, the exclusive use of the space in the Existing
Terminal Facilities identified on Exhibit B attached hereto (hereinafter
referred to as "Lessee's Existing Terminal Space"). As promptly as possible
after the commencement of Lessee's Air Transportation business in the South
Terminal, but in any event not more than 60 days after such commencement, Lessee
shall vacate Lessee's Existing Terminal Space, and the lease hereunder of
Lessee's Existing Terminal Space shall terminate upon the earlier of 90 days
after such commencement and the date on which the Northwest Demolition Project
(as defined in the Project Development Agreement) shall have been completed.
Lessee and Lessor shall cooperate with one another in the transfer of Lessee's
Air Transportation activities to the South Terminal so as to (a) minimize the
cost to Lessee and the inconvenience to Lessee and its passengers,
(b) facilitate the relocation of other air carriers within the Existing Terminal
Facilities and the renovation of space within the Existing Terminal Facilities,
and (c) facilitate the

3

--------------------------------------------------------------------------------

demolition of the space in the Existing Terminal Facilities scheduled for
demolition as part of the Northwest Demolition Project (hereinafter referred to
as "Existing Terminal Space To Be Demolished").

        2.    PREFERENTIAL USE PREMISES.    

        (a)  At such time as such space is available for beneficial occupancy,
Lessor grants to Lessee, its employees, agents, guests, patrons and invitees,
the preferential use of space, improvements and facilities in the South Terminal
consisting of the Preferential South Terminal Space identified on Exhibit C
attached hereto (hereinafter referred to as "Lessee's Preferential South
Terminal Space"). Lessee shall have the right to permit its code share partners
and commuter carriers to have access to Lessee's Preferential South Terminal
Space.

        (b)  Lessee's Preferential South Terminal Space shall be available to
Lessee in accordance with the following preferential use provisions:

        (i)    Lessee shall have priority in using such space, subject to the
provisions of subsection (iii) below. In addition, Lessor hereby grants to
Lessee, and Lessee hereby accepts from Lessor, for so long as Lessee leases such
space, the preferential right to use the aircraft parking positions adjacent to
such space, as shown on Exhibit C, for the parking of aircraft and support
vehicles and the loading and unloading of passengers and cargo.

        (ii)  Lessor intends to maintain a policy of providing open access to
the Airport and achieving a balanced utilization of Airport facilities. To
achieve that goal, Lessor reserves the right to require shared use of
Preferential Use Premises as described in subsection (iii) below.

        (iii)  (A) If an airline, including any airline seeking to expand its
service or an airline seeking entry into the Airport, is in need of space or
facilities at the Airport after the Date of Beneficial Occupancy of the South
Terminal, which need cannot be met by use of then unleased premises, if any, in
the South Terminal or the North Terminal, Lessor shall direct such airline to
request the use of leased space or facilities of all Signatory Airlines on a
voluntary basis. Lessee and the other Signatory Airlines shall make reasonable
efforts to accommodate such requests in a timely manner from any Preferential
Use Premises leased to them.

        (B)  In the event (I) Lessor receives a written request from an airline
requesting space or facilities of a type granted to Signatory Airlines on a
preferential use basis, (II) the requesting airline demonstrates to Lessor that
it has contacted all Signatory Airlines and has exhausted all reasonable efforts
to find reasonable accommodation for its proposed operations and the space or
facilities it needs, and (III) Lessor determines that (x) such requesting
airline needs the requested space or facilities to accommodate passengers or
aircraft and (y) Lessor cannot provide such space or facilities to such airline
on a timely basis, then Lessor may grant such requesting airline the right of
temporary or shared use of a designated portion of Lessee's Preferential South
Terminal Space, including, but not limited to, the use of passenger loading
bridges and other appurtenant equipment which are reasonably necessary for the
effective use of such space, whether owned by the Lessee or the Lessor, as well
as the aircraft parking positions adjacent to such space, but excluding Lessee's
member-only airline clubs within Lessee's Preferential South Terminal Space.

        (C)  In the event Lessor determines that a requesting airline's needs
require granting such requesting airline the right to share or temporarily use
Preferential Use Premises, Lessor shall serve written notice to all Signatory
Airlines of that determination and notice of Lessor's intention to make a
further determination, in not less than 15 calendar days, as to how the
requesting airline will be accommodated.

4

--------------------------------------------------------------------------------




        (D)  In accordance with the rules and priorities set forth in
subparagraph (F) below, Lessor may grant the requesting airline the right of
shared or temporary use of a designated portion of Lessee's Preferential South
Terminal Space (excluding Lessee's member-only airline clubs), as well as rights
of ingress and egress, the right to use the aircraft parking positions adjacent
thereto and the right to use passenger loading bridges and other appurtenant
equipment which are reasonably necessary for the effective use of such space,
provided, that:

        (I)  such proposed user provides Lessee with indemnification and proof
of insurance satisfactory to Lessee; provided, however, that Lessee may not
require any indemnification more favorable to it than that which Lessee provides
to Lessor hereunder;

        (II)  such proposed user agrees to pay Lessee the sum of the following:

        (x)  an amount equal to a pro rata share of the sum of the terminal
rentals and any other applicable payments, fees or taxes payable by Lessee
hereunder with respect to such areas during such shared or temporary use period
as calculated herein; and

        (y)  additional amounts sufficient to recover Lessee's direct costs and
operation and maintenance expenses, if any, of such shared or temporary use,
including a reasonable allocation of any capital and equipment costs for
property and equipment owned by Lessee;

        (III) such proposed user enters into a written agreement with Lessee
therefor, which agreement shall not be inconsistent with the terms and
conditions stated herein and shall be submitted to Lessor for written approval
prior to the effective date thereof.

        (E)  Lessee agrees to make reasonable efforts to facilitate the
temporary or shared accommodation of the requesting airline's scheduled
operations, including the use of passenger loading bridges used or owned by
Lessee and other portions of Lessee's Preferential South Terminal Space
(excluding Lessee's member-only airline clubs) as may be reasonably necessary to
accommodate the requesting airline in the event Lessor requires such use. In the
event that the requesting airline and Lessee are not able to agree to a form of
written agreement pursuant to subparagraph (D)(III) above after reasonable
efforts by both parties, Lessor shall have the right, after consultation with
both parties, to set the final terms of such written agreement, which shall
provide no less protection of Lessee's interests than Lessee provides for
Lessor's interest hereunder, and be binding on both the requesting airline and
Lessee.

        (F)  In the event that, pursuant to subparagraph (B) above, Lessor
determines that a requesting airline is in need of facilities to accommodate
passengers or aircraft and such facilities should be made available from
Preferential Use Premises, Lessor will follow the following rules and priorities
in designating the specific premises for temporary or shared use by the
requesting airline:

        (I)  Preferential Use Premises shall be designated for temporary or
shared use in the reverse order of the magnitude of the then present utilization
by Signatory Airlines.

        (II)  In assessing the degree of such utilization by Signatory Airlines,
Lessor will consider all factors deemed relevant, which may include: (u) the
average number of flight arrivals and departures per aircraft parking position
per day; (v) flight

5

--------------------------------------------------------------------------------




scheduling considerations; (w) potential labor conflicts; (x) the number,
availability and type (e.g. wide-body or narrow body) of aircraft parking
position locations; (y) the preferences of the Signatory Airlines as to which of
their specific premises are designated for temporary or shared use by the
requesting airline and (z) other operational considerations.

        (III) In the event Lessee is required to share Lessee's Preferential
South Terminal Space, Lessee shall have priority in all aspects of usage of such
shared premises over all other airlines; provided that Lessee shall not change
its scheduling or ordinary course usage of such premises for the purpose of
interfering with the usage of such premises by a requesting airline sharing such
premises.

        (G)  The foregoing provisions of this Article
IB.2.(b)(iii) notwithstanding, Lessor may grant a requesting airline the right
to temporarily use a designated portion of Lessee's Preferential South Terminal
Space (excluding Lessee's member-only airline clubs) in non-recurring emergency
or safety-related circumstances, so long as such use will not unreasonably
adversely affect Lessee's Air Transportation operations at the Airport.

        (H)  During the use of Lessee's Preferential South Terminal Space or
other related facilities by other airlines scheduled by Lessor pursuant to this
Article IB.2., Lessee shall not be held liable by Lessor with regard to any
claim for damages or personal injury arising out of or in connection with such
requesting airline's use of Lessee's Preferential South Terminal Space or other
related facilities, unless caused by the negligence of Lessee, its employees or
agents.

        3.    SHARED USE PREMISES.    At such time as such space is available
for beneficial occupancy, Lessor grants to Lessee, its employees, agents,
guests, patrons and invitees, the shared use, along with all other air carriers
operating Air Transportation businesses in the South Terminal to whom such
shared use has been granted, of space, improvements and facilities in the South
Terminal consisting of the Shared Use South Terminal Space identified on
Exhibit C attached hereto. That portion of the Shared Use South Terminal Space
consisting of the international gates in the South Terminal, together with
related holdrooms, jetbridges, ramp access and baggage facilities, shall be
allocated for use by the users thereof in accordance with the priorities
described in Exhibit D attached hereto.

        C.    PUBLIC SPACE:    Lessee, its employees, passengers, guests,
patrons and invitees, in common with others, shall have the use of all public
space in the terminals at the Airport, and all additional public space which may
thereafter be made available therein and in any additions thereto, including,
without limiting the generality thereof, common areas for passenger movement,
concessions areas, entrances, exits, lobbies, public waiting areas, public
restrooms, hallways and other premises for other public and passenger
convenience.

        D.    PARKING SPACE:    Vehicular parking spaces shall be provided near
the terminal from which Lessee is operating (adequate in Lessor's judgment,
considering the number of vehicles and traffic to be accommodated) for the use
of Lessee, its employees, passengers and limousine operators, in common with any
other scheduled air transportation companies, their employees, passengers and
limousine operators. Lessor or its concessionaires may make a reasonable charge
to passengers for the use of the parking space provided for them, but no charges
shall be made for use of such adequate parking spaces as are designated by
Lessor for the respective use of Lessee's employees or limousine operators.

        E.    RIGHT OF INGRESS AND EGRESS:    Subject to the reasonable rules
and regulations promulgated by Lessor in accordance with Article XI hereof,
Lessee shall have the right and privilege over the Airport of ingress to and
egress from the premises and facilities described in this Article I for its
employees, agents, passengers, guests, patrons and invitees, its or their
suppliers of materials and furnishers of service, its or their aircraft,
equipment, vehicles, machinery and other property, and, except as herein
otherwise specifically provided, no charges, fees or tolls of any nature, direct
or indirect, shall be imposed by Lessor upon Lessee, its employees, agents,
passengers, guests, patrons and invitees, its or their suppliers of materials
and furnishers of service for such right of ingress and egress, or for the
privilege of purchasing, selling or using any materials, or services purchased
or otherwise obtained by Lessee, or for transporting, loading, unloading or
handling persons, property, cargo or mail in connection with Lessee's business
or exercising any right or privilege granted by Lessor hereunder. Nothing in
this Article I shall limit Lessor's right to impose, collect and use PFCs.

6

--------------------------------------------------------------------------------

        F.    FUEL:    Lessee shall have the right during the term of this
Agreement to lease land in the common fuel storage area as shown in the Airport
Master Plan, at a rental rate of not to exceed five cents ($.05) per square foot
per year, together with the right to install thereon underground fuel storage
tanks, pumps, piping, and appurtenances for the storage of aviation fuel; the
location and amount of such land to be determined by written agreement of the
parties hereto, a copy of which agreement, if entered into prior to the
effective date of this Agreement, will be attached to this Agreement as an
exhibit.

ARTICLE II

TERM

        Except as expressly provided otherwise in Article IB.1., Lessee shall
have full authority to use the premises and facilities and to exercise the
rights, licenses and privileges set forth in Article I hereof for a term
beginning on the Date of Beneficial Occupancy of the South Terminal and ending
on September 30, 2032.

ARTICLE III

RENTALS AND FEES

        Lessee agrees to pay to Lessor for the use of the premises, facilities,
rights, licenses, services and privileges granted hereunder, the following
rentals, fees and charges, all payable in monthly installments in accordance
with paragraph G. below. In the event that the commencement or termination of
the term with respect to any of the particular premises, facilities, rights,
licenses, services or privileges as herein provided falls on any date other than
the first or last day of a calendar month, the applicable rentals, fees and
charges for that month shall be paid for said month pro rata according to the
number of days in that month during which the particular premises, facilities,
rights, licenses, services or privileges were enjoyed. No rentals, fees, charges
or tolls imposed by Lessor other than those specifically provided in this
Agreement are payable by Lessee for the use of or access to the Airport,
provided that the foregoing shall not be construed to prohibit Lessor from
imposing and collecting charges and fees from passengers for the use of the
public auto parking areas on the Airport, from operators of ground
transportation to, from and on the Airport or from any concessionaire at the
Airport in accordance with the terms of a contract with Lessor for the operation
of such concession; and provided, further, that Lessor reserves the right to
impose and use PFCs; and provided, further, that the foregoing shall not
preclude Lessor from imposing or levying any permit or license fee not
inconsistent with the rights and privileges granted to Lessee hereunder.

        A.    TERMINAL RENTALS AND TERMINAL USE CHARGES:    During the term
hereof, Lessee shall pay to Lessor the following Terminal Charges:

        1.    EXISTING TERMINAL SPACE:    For so long as Lessee shall retain any
Lessee's Existing Terminal Space pursuant to Article IB.1., Lessee shall be
obligated to pay terminal rentals for such premises equal to that which would
have been applicable for such space under the First Amended and Restated Airport
Agreement, immediately prior to the effectiveness of this Agreement.

        2.    PREFERENTIAL USE PREMISES:    

        (a)  Lessee shall pay the following Terminal Rentals for the use of
Lessee's Preferential South Terminal Space:

        (i)    commencing on the date of beneficial occupancy by Lessee of the
South Terminal, as evidenced by written notice thereof from Lessor to Lessee,
for each Fiscal Year (or portion thereof on a pro rated basis), through Fiscal
Year 2008, Lessee shall pay an amount equal to the product of the total number
of square feet of Lessee's

7

--------------------------------------------------------------------------------

Preferential South Terminal Space multiplied by the following Terminal Rental
Rates per square foot for the following Fiscal Years:

2002   $ 17.92   2006   $ 19.71 2003     18.22   2007     19.71 2004     19.71  
2008     20.04 2005     19.71          

        (ii)  commencing with Fiscal Year 2009, for each Fiscal Year (or portion
thereof on a pro rated basis), Lessee shall pay an amount equal to the product
of (A) the total number of square feet of Lessee's Preferential South Terminal
Space multiplied by (B) the Terminal Rental Rate for such Fiscal Year, as
established pursuant to paragraph (b) below.

        (b)  Commencing with Fiscal Year 2009, the Terminal Rental Rate for each
Fiscal Year shall be established as follows:

        (i)    For Fiscal Year 2009, the Terminal Rental Rate shall be the
greater of (A) and (B) below, rounded up to the nearest $5:

        (A)  The County's projection at the beginning of Fiscal Year 2009 of the
Cost of the South Terminal Airline Premises for that Fiscal Year calculated
pursuant to subparagraph (iv) below, divided by the sum of the total number of
square feet of Preferential South Terminal Space leased to all Signatory
Airlines and the total number of square feet of Shared Use South Terminal Space;
and

        (B)  The County's projection at the beginning of Fiscal Year 2009 of the
Cost of the North Terminal Airline Premises for that Fiscal Year calculated
pursuant to subparagraph (v) below, divided by the sum of the total number of
square feet of Preferential North Terminal Space leased to all Signatory
Airlines and the total number of square feet of Shared Use North Terminal Space.

        (ii)  For Fiscal Year 2010, the Terminal Rental Rate shall be the
greater of (A) and (B) below, rounded up to the nearest $5:

        (A)  The Cost of the South Terminal Airline Premises for Fiscal Year
2009 calculated pursuant to subparagraph (iv) below, divided by the sum of the
total number of square feet of Preferential South Terminal Space leased to all
Signatory Airlines and the total number of square feet of Shared Use South
Terminal Space; and

        (B)  The Cost of the North Terminal Airline Premises for Fiscal Year
2009 calculated pursuant to subparagraph (v) below, divided by the sum of the
total number of square feet of Preferential North Terminal Space leased to all
Signatory Airlines and the total number of square feet of Shared Use North
Terminal Space;

        (iii)  For each Fiscal Year following Fiscal Year 2010, the Terminal
Rental Rate shall be the Terminal Rental Rate established for Fiscal Year 2010
pursuant to subparagraph (ii) above, provided that such Terminal Rental Rate
shall increase by 10% every third Fiscal Year commencing with Fiscal Year 2012
(e.g., Fiscal Years 2015, 2018, 2021, etc.). The foregoing notwithstanding, if
the County issues Bonds to finance any improvements, additions or other
modifications to the North Terminal or the South Terminal in addition to those
described in the June 6, 2001 Weighted Majority Request, the County shall
establish a new Terminal Rental Rate, which will be applicable for the first
Fiscal Year in which Bond Debt Service is payable on such Bonds (other than Bond
Debt Service paid

8

--------------------------------------------------------------------------------

with capitalized interest) and each Fiscal Year thereafter, using the
methodology set forth in Article III.A.2.(b)(i) above; provided that such
Terminal Rental Rate shall increase by 10% every third Fiscal Year as described
above.

        (iv)  The Cost of the South Terminal Airline Premises for each Fiscal
Year will be an amount equal to the Cost of the South Terminal (as defined
below) for that Fiscal Year multiplied by a fraction, the numerator of which is
the sum of the total number of square feet of Preferential South Terminal Space
leased to all Signatory Airlines and the total number of square feet of Shared
Use South Terminal Space, and the denominator of which is the sum of the total
number of square feet of Preferential South Terminal Space leased to all
Signatory Airlines, the total number of square feet of Shared Use South Terminal
Space and the total of square feet of South Terminal County-Controlled Airline
Space. The Cost of the South Terminal for each Fiscal Year will be an amount,
for that Fiscal Year, equal to:

        (A)  O&M Expenses allocated to the South Terminal Cost Center; plus

        (B)  Bond Debt Service allocated to the South Terminal Cost Center;
minus

        (C)  Other Available Moneys allocated to the South Terminal Cost Center
and used by Lessor in such Fiscal Year to pay Bond Debt Service allocated to the
South Terminal Cost Center.

        (v)  The Cost of the North Terminal Airline Premises for any Fiscal Year
will be an amount equal to the Cost of the North Terminal (as defined below) for
that Fiscal Year multiplied by a fraction, the numerator of which is the sum of
the total number of square feet of Preferential North Terminal Space leased to
all Signatory Airlines and the total number of square feet of Shared Use North
Terminal Space, and the denominator of which is the sum of the total number of
square feet of Preferential North Terminal Space leased to all Signatory
Airlines, the total number of square feet of Shared Use North Terminal Space and
the total number of square feet of North Terminal County-Controlled Airline
Space. The Cost of the North Terminal for each Fiscal Year will be an amount,
for that Fiscal Year, equal to:

        (A)  O&M Expenses allocated to the North Terminal Cost Center; plus

        (B)  Bond Debt Service allocated to the North Terminal Cost Center;
minus

        (C)  Other Available Moneys allocated to the North Terminal Cost Center
and used by Lessor in such Fiscal Year to pay Bond Debt Service allocated to the
North Terminal Cost Center.

        (c)  Lessor shall maintain accurate records identifying O&M Expenses for
each Fiscal Year, and allocating O&M Expenses, Bond Debt Service and Other
Available Moneys for each Fiscal Year between (i) the South Terminal Cost
Center, (ii) the North Terminal Cost Center, and (iii) the rest of the Airport.
The County will allocate O&M Expenses, Bond Debt Service and Other Available
Moneys in accordance with Exhibit E attached hereto.

        3.    SHARED USE PREMISES:    

        (a)  Lessee shall pay the following Terminal Use Charges for the use of
the Shared Use South Terminal Space:

        (i)    commencing on the date of beneficial occupancy by Lessee of the
South Terminal, as evidenced by written notice thereof from Lessor to Lessee,
for each Fiscal Year (or portion thereof on a pro rated basis), through Fiscal
Year 2008, Lessee shall pay an amount equal to the sum of (A) (I) the product of
the total number of square feet of

9

--------------------------------------------------------------------------------

Shared Use Domestic South Terminal Space multiplied by the following Terminal
Rental Rates per square foot for the following Fiscal Years:

2002   $ 17.92   2006   $ 19.71 2003     18.22   2007     19.71 2004     19.71  
2008     20.04 2005     19.71          

times (II) a fraction the numerator of which is the number of Lessee's domestic
deplaned passengers that used the Shared Use Domestic South Terminal Space
during such Fiscal Year, and the denominator of which is the total number of all
Signatory Airlines' domestic deplaned passengers that used the Shared Use
Domestic South Terminal Space during such Fiscal Year, plus (B) (I) the product
of the total number of square feet of Shared Use International South Terminal
Space multiplied by the applicable Terminal Rental Rate per square foot set
forth above in clause (A)(I) for such Fiscal Year, times (II) a fraction the
numerator of which is the number of Lessee's international deplaned passengers
that used the Shared Use International South Terminal Space during such Fiscal
Year, and the denominator of which is the total number of all Signatory
Airlines' international deplaned passengers that used the Shared Use
International South Terminal Space during such Fiscal Year, plus (C) (I) the
product of the total number of square feet of Shared Use Swing South Terminal
Space multiplied by the applicable Terminal Rental Rate per square foot set
forth in clause (A)(I) above for such Fiscal Year, times (II) a fraction the
numerator of which is the number of Lessee's deplaned passengers that used the
Shared Use Swing South Terminal Space during such Fiscal Year, and the
denominator of which is the total number of all Signatory Airlines' deplaned
passengers that used the Shared Use Swing South Terminal Space during such
Fiscal Year;

        (ii)  commencing with Fiscal Year 2009, for each Fiscal Year (or portion
thereof on a pro rated basis), Lessee shall pay an amount equal to the sum of
(A) (I) the product of the total number of square feet of Shared Use Domestic
South Terminal Space multiplied by the Terminal Rental Rate for such Fiscal Year
(established pursuant to Article III.A.2.(b) above), times (II) a fraction the
numerator of which is the number of Lessee's domestic deplaned passengers that
used the Shared Use Domestic South Terminal Space during such Fiscal Year, and
the denominator of which is the total number of all Signatory Airlines' domestic
deplaned passengers that used the Shared Use Domestic South Terminal Space
during such Fiscal Year, plus (B) (I) the product of the total number of square
feet of Shared Use International South Terminal Space multiplied by the Terminal
Rental Rate for such Fiscal Year (established pursuant to Article III.A.2.(b)
above), times (II) a fraction the numerator of which is the number of Lessee's
international deplaned passengers that used the Shared Use International South
Terminal Space during such Fiscal Year, and the denominator of which is the
total number of all Signatory Airlines' international deplaned passengers that
used the Shared Use International South Terminal Space during such Fiscal Year,
plus (C) (I) the product of the total number of square feet of Shared Use Swing
South Terminal Space multiplied by the Terminal Rental Rate for such Fiscal Year
(established pursuant to Article III.A.2.(b) above), times (II) a fraction the
numerator of which is the number of Lessee's deplaned passengers that used the
Shared Use Swing South Terminal Space during such Fiscal Year, and the
denominator of which is the total number of all Signatory Airlines' deplaned
passengers that used the Shared Use Swing South Terminal Space during such
Fiscal Year.

10

--------------------------------------------------------------------------------




        B.    ACTIVITY FEES AND CAPITAL EXPENDITURES:    

        1.    ACTIVITY FEES:    All rentals, fees and charges for the use of the
premises, facilities, rights, licenses, services and privileges granted
hereunder, except those for which rentals, fees or charges are otherwise
specifically provided herein, shall be combined in and represented by an
"Activity Fee" calculated and paid to Lessor by Lessee for each Fiscal Year, and
which shall be an amount equal to the product of the number of thousand pounds
of Approved Maximum Landing Weight of aircraft landed by Lessee at the Airport
in such Fiscal Year, multiplied by the Activity Fee rate for such Fiscal Year.
The Activity Fee rate for each Fiscal Year shall be the quotient arrived at by
dividing:

        (a)  the Revenue Requirement, as below defined, for such Fiscal Year, by

        (b)  the aggregate amount of Approved Maximum Landing Weight of
aircraft, in units of one thousand pounds, of all Signatory Airlines, for such
Fiscal Year;

provided that the Activity Fee rate for any Fiscal Year shall not be less than
$0.35 per thousand pound units of Approved Maximum Landing Weight of aircraft.

        The "Revenue Requirement" for any Fiscal Year as used herein shall mean
that amount of revenue required to produce total net Airport revenue equal to
the following amount:

        (1)  O&M Expenses for such Fiscal Year; plus

        (2)  (a) one hundred twenty-five percent (125%) of the amount of
principal and interest due (net of any capitalized interest) for such Fiscal
Year on all then outstanding Bonds, less (b) any unencumbered amounts on deposit
in the Revenue Fund on the last day of the Fiscal Year preceding such Fiscal
Year that are useable to satisfy the rate covenant requirements of any Bond
Ordinance under which Bonds were issued, less (c) Other Available Moneys used in
such Fiscal Year to pay Bond Debt Service; plus

        (3)  deposits into the Bond Reserve Account, the Operation and
Maintenance Reserve Fund and the Renewal and Replacement Fund required for such
Fiscal Year pursuant to the provisions of the Bond Ordinance; plus

        (4)  an amount equal to $5 million (which amount shall be escalated each
Fiscal Year beginning in Fiscal Year 2002 to reflect percentage increases in the
Producer Price Index during the most recently ended 12-month period for which
such index is available); plus

        (5)  $350,000; minus

        (6)  an amount equal to (A) the sum of all rental charges for Existing
Terminal Facilities, all Terminal Charges, all Facilities Use Fees, all Year-End
Adjustment payments by all Signatory Airlines, all County-Controlled Airline
Space Revenues derived from County-Controlled Airline Space in the South
Terminal up to but not exceeding an amount equal to the Cost of the South
Terminal County-Controlled Airline Space, all County-Controlled Airline Space
Revenues derived from County-Controlled Airline Space in the North Terminal up
to but not exceeding an amount equal to the Cost of the North Terminal
County-Controlled Airline Space, all concession and parking revenue and all
other Airport revenue received (or receivable if Lessor is on an accrual
accounting basis) during such Fiscal Year (excepting (I) Special Facility
Revenues, (II) up to but not exceeding $2.5 million of revenue attributable to
an automated vehicle identification program for the entire Airport, and
(III) all proceeds received by the Lessor from the sale of certain parcels of
Airport property located on the West side of the airfield and shown on
Exhibit F), minus (B) the amount of the total Passenger Credit for such Fiscal
Year, minus (C) all Year-End Adjustment credits to all Signatory Airlines for
such Fiscal Year under the Airport Agreements.

11

--------------------------------------------------------------------------------




        The unit thus arrived at shall be the Activity Fee rate per thousand
pounds of Approved Maximum Landing Weight payable by Lessee to Lessor for such
of Lessee's aircraft, or aircraft of its subsidiary, as have landed at the
Airport during the Fiscal Year for which such calculation is made.

        The Activity Fee as herein established shall not be subject to further
adjustment except by agreement of the parties hereto, or as provided in
Article IIIG.

        2.    LESSOR COVENANTS; CAPITAL EXPENDITURES:    

        (a)  Lessor covenants:

          (i)  That it will provide efficient management and operation of the
Airport on the basis of sound business principles and that it will not incur
expense for Airport operation, maintenance and administration in excess of the
amounts reasonably and necessarily required therefor.

        (ii)  That it shall operate the Airport in a manner so as to produce
revenues from concessionaires, tenants, and users of a nature and amount which
would be produced by a reasonably prudent operator of an airport.

        (iii)  That it will comply in all respects with the revenue retention
requirement in § 511(a)(12) of the Airport and Airway Improvement Act of 1982,
as amended, now codified at 49 U.S.C. § 47107(b). Commencing in Fiscal Year
1997, Lessor may include in O&M Expenses for each Fiscal Year administrative
charges not in excess of $5 million, provided that the foregoing cap amount
shall be escalated each Fiscal Year, commencing in Fiscal Year 1998, by
multiplying the prior year's cap amount by a factor of one (1) plus the
percentage increase, if any, in the index of average hourly earnings for
production workers for manufacturing industries in the United States, as
published by the United States Department of Labor, Bureau of Labor Statistics
(or if this index is discontinued or otherwise becomes unavailable to the
public, the most nearly comparable index of such average hourly earnings
published by a recognized financial institution, financial publication or
university) during the most recently ended 12-month period for which such index
is available. Except as set forth in the next sentence, the annual
administrative charges shall pay for all services provided directly or
indirectly by any department, division or agency of Lessor other than the
Airport, or Central Communications to the extent operated by the Airport, in the
nature of administration and legislative oversight, finance, budget, accounting,
legal, payroll, purchasing, personnel, information processing, imaging, planning
and development. Administrative charges subject to the foregoing cap amount
shall not include (A) the cost of optional contracted services by the Airport,
such as landscaping, mowing, engineering (design, construction, inspection and
project management) and mechanical, electrical and plumbing trade services to be
performed on Airport property, or (B) payroll and fringe benefit costs for the
employee positions described in Exhibit G, provided that any increase in such
costs or the number of such positions above those shown on Exhibit G must be
approved by a majority in number of the Signatory Airlines.

        (iv)  That it will utilize competitive bidding procedures for the award
of all maintenance and operation contracts and construction contracts for the
Airport.

        (v)  That all senior appointed Airport officials shall have professional
qualifications commensurate with the responsibilities of the jobs to be
performed by such officials.

12

--------------------------------------------------------------------------------






        (vi)  That it will take all necessary actions to assure that the
personnel of Lessor, whose wages and benefits are included in O&M Expenses, are
actually performing work for the Airport as represented by such inclusion.

      (vii)  That it will operate Willow Run Airport only as a reliever airport
for the Airport with no scheduled air carrier or public charter passenger
service.

      (viii)  That in each Fiscal Year it will use PFCs to pay PFC-eligible Bond
Debt Service due during such Fiscal Year in accordance with the provisions of
Exhibit H.

        (ix)  That in each Fiscal Year it will make the following deposits into
the following funds and accounts in addition to or in furtherance of those fund
deposits required by any Bond Ordinance:

        (A)  Three Hundred Fifty Thousand Dollars ($350,000) shall be deposited
annually into the County Discretionary Fund;

        (B)  Deposits shall be made into the Bond Reserve Account, the Operation
and Maintenance Reserve Fund and the Renewal and Replacement Fund pursuant to
the provisions of Ordinance 319, and into any other funds for similar purposes
established pursuant to other ordinances under which Bonds are issued; and

        (C)  (I) Amounts includible each Fiscal Year in the Revenue Requirement
pursuant to item (4) of the definition thereof in Article IIIB.1., (II) up to
$2.5 million of revenue received by Lessor each Fiscal Year that is attributable
to an automated vehicle identification program for the entire Airport, and
(III) any proceeds received by Lessor during such Fiscal Year from the sale of
the Airport property shown on Exhibit F, shall be deposited into the Airport
Development Fund, to be established and held by Lessor for the purposes
described in Article IIIB.2.(c)(ii) below.

        (x)  That it will subject all sales by it of the Airport property shown
on Exhibit F to noise easements in the form customarily used by Lessor as part
of its noise mitigation program.

        (b)  Lessor may issue Bonds to finance the costs (including all
reasonable costs incidental to the issuance and sale of such bonds) of capital
projects and may include the Bond Debt Service (including, among other things,
coverage requirements) on such Bonds in Lessee's fees hereunder only after first
receiving approval of a Weighted Majority for such capital projects.

        Lessor may assign, in accordance with any Bond Ordinance and the terms
of this Agreement, certain of its interests in and pledge certain revenues and
receipts of the Airport as security for payment of the principal of, premium, if
any, and interest on Bonds. Except as set forth in the preceding sentence and
except for residential property acquired by the Airport pursuant to the
Airport's noise mitigation program, Lessor shall not pledge, sell, convey,
mortgage, encumber, assign or otherwise transfer the Airport or any portion
thereof during the term of this Agreement.

        (c)  The following limitations shall apply to expenditures from the
below-described funds and accounts:

        (i)    Expenditures to be made from the County Discretionary Fund.
Lessor may make expenditures from the County Discretionary Fund without approval
by the air carriers for any lawful Airport-system purpose, except that
expenditures for Willow Run Airport shall only be made if Lessor is in
compliance with its covenant in Article III B.2.(a)(vii).

13

--------------------------------------------------------------------------------

        (ii)  Expenditures to be made from Airport Development Fund. Lessor may
make capital expenditures from the Airport Development Fund without approval by
the air carriers for any lawful Airport-system related purpose, provided that
Lessor shall not pledge the Airport Development Fund as security for any Bond or
other debt of Lessor without approval of a Majority-in-Interest of the air
carriers, and provided, further, that capital expenditures for Willow Run
Airport shall only be made if Lessor is in compliance with its covenant in
Article III B.2.(a)(vii).

        (d)  In order to permit Lessor to issue Bonds in compliance with
applicable securities laws, Lessee agrees that, upon the request of Lessor,
Lessee shall provide to Lessor such information with respect to Lessee as Lessor
deems reasonably necessary in order for Lessor to issue Bonds in compliance with
the requirements of Rule 15c-2(12) of the Securities and Exchange Commission.

        C.    FACILITIES USE FEES—FIS FACILITIES:    Lessor will charge each air
carrier operating at the Airport a facilities use fee per deplaned international
passenger of such air carrier for the use of the FIS Facilities at the Airport.
The Facilities Use Fees will be charged in accordance with the schedule attached
as Exhibit I.

        D.    CONTINUING RENTAL OBLIGATION:    

        1.    Should any scheduled air carrier, including Lessee, having an
agreement with Lessor substantially similar to the First Amended and Restated
Airport Agreement or to this Agreement, terminate its operations at the Airport
by reason of the loss of its operating authority to serve the Detroit
Metropolitan Area and exercise the right of cancellation provided for in such
case in Article XV of such agreement, its continued obligation to pay to Lessor
charges thereafter due under such agreement, including space rentals and
Activity Fees, shall, subject to the provisions of the paragraph next following,
thereupon terminate. Payment of rentals and Activity Fees thereafter required
shall be the responsibility of such of the other aforesaid scheduled air
carriers which continue to provide air transportation service to the Detroit
Metropolitan Area.

        Should (a) all such aforesaid air carriers lose their operating
authority to serve the Detroit Metropolitan Area, or (b) should Lessor fail to
maintain the necessary certifications required to permit scheduled air carrier
operations at the Airport, and all of such air carriers exercise the right of
cancellation provided for in either event in said Article XV, the obligation to
pay such aforesaid charges shall terminate subject, however, to the following
condition. Until Fiscal Year 2009, upon such termination all such aforesaid
carriers then operating at the Airport (including Lessee if such be the case)
shall be obligated, to the extent hereinafter required, to pay annually, or in
such installments as Lessor may require, an amount not in excess of three
hundred percent (300%) of their respective annual rentals (calculated in the
manner set forth in paragraph 2 immediately below) payable at that time for
terminal building space at the Airport (whether leased under an Airport
Agreement, or otherwise) for the purpose of providing funds to be applied to
Bond Debt Service (exclusive of any additional coverage) on the then outstanding
issues of Bonds. Payments required of such carriers shall be assessed against
each of them in a uniform manner per square foot leased and shall be diminished
pro rata to the extent that Airport revenues or capital funds are realized from
other sources and are available for application to the debt service on the said
Bonds as provided for in Subparagraph 3 below.

        2.    For the purpose of calculating payments which such carriers may be
obligated to make, Lessor shall first determine the average annual rental rate
per square foot paid for such terminal building space by all such carriers by
dividing their total annual rentals for such space by the total square footage
of the space. The square footage leased by each carrier shall then be multiplied
by such average rate in order to obtain an annual rental of each such carrier
for the purpose of establishing the three hundred percent (300%) maximum annual
limitation.

14

--------------------------------------------------------------------------------




        3.    In the event Lessor fails to maintain the necessary certifications
required to permit scheduled air carrier operations at the Airport and
thereafter operates at the Airport for other purposes, any revenues earned as a
result shall, after providing for necessary operating and maintenance expenses,
be first applied each year to such debt service requirements before requiring
payments by the carriers pursuant to paragraph 1 above. In the foregoing
circumstances and as long as any of the aforesaid Bonds are outstanding, Lessor
shall use its best efforts to operate or lease the Airport properties so as to
produce sufficient revenues to satisfy the requirements of the aforesaid Bonds.
If under such circumstances the Airport properties or portion thereof are sold
by Lessor, the proceeds of such sale(s) shall first be used (or set aside) and
be applied to current and future debt service requirements or to retire the
aforesaid Bonds before requiring payments by the carriers pursuant to
subparagraph 1 above.

        E.    YEAR-END ADJUSTMENT PAYMENTS AND CREDITS:    Commencing with
Fiscal Year 2009, as part of the preliminary annual settlement and Final Audit
for each Fiscal Year pursuant to Article IIIG.5 below, the County will calculate
for such Fiscal Year the Cost of the South Terminal, the Cost of the North
Terminal, the Cost of the South Terminal Airline Premises, the Cost of the South
Terminal County-Controlled Airline Space, the Cost of the North Terminal Airline
Premises and the Cost of the North Terminal County-Controlled Airline Space. The
Cost of the South Terminal County-Controlled Airline Space for any Fiscal Year
shall be an amount equal to the Cost of the South Terminal for such Fiscal Year
minus the Cost of the South Terminal Airline Premises for such Fiscal Year, as
such amounts are calculated pursuant to Article IIIA.2.(b)(iv) above. The Cost
of the North Terminal County-Controlled Airline Space for any Fiscal Year shall
be an amount equal to the Cost of the North Terminal for such Fiscal Year minus
the Cost of the North Terminal Airline Premises for such Fiscal Year, as such
amounts are calculated pursuant to Article IIIA.2(b)(v) above. The Signatory
Airlines shall make Year-End Adjustment payments, and shall receive Year-End
Adjustment credits as follows:

        1.    If (a) for any Fiscal Year the total Terminal Charges paid by
Signatory Airlines for the South Terminal Airline Premises are greater than or
equal to the Cost of the South Terminal Airline Premises for such Fiscal Year,
and (b) for such Fiscal Year the South Terminal County-Controlled Airline Space
Revenues are greater than the Cost of the South Terminal County-Controlled
Airline Space ("Surplus South Terminal County-Controlled Airline Space
Revenues"), then as part of the preliminary annual settlement and the Final
Audit for such Fiscal Year, each Signatory Airline leasing Preferential South
Terminal Space or using Shared Use South Terminal Space will receive a credit
equal to its pro rata share (which for each Signatory Airline shall be a
fraction, the numerator of which is the total number of square feet of its
Preferential South Terminal Space and the denominator of which is the total
number of square feet of Preferential South Terminal Space of all Signatory
Airlines) of the Surplus South County-Controlled Airline Space Revenues.

        2.    If (a) for any Fiscal Year the Cost of the South Terminal Airline
Premises is greater than the total Terminal Charges paid by Signatory Airlines
for the South Terminal Airline Premises ("Excess Costs of the South Terminal
Airline Premises"), and (b) there are Surplus South Terminal County-Controlled
Airline Space Revenues for such Fiscal Year, then as part of the preliminary
annual settlement and the Final Audit for such Fiscal Year, each Signatory
Airline leasing Preferential South Terminal Space or using Shared Used South
Terminal Space will (i) receive a credit equal to its prorata share of the
Surplus South Terminal County-Controlled Airline Space Revenues, and (ii) be
required to pay its prorata share of the Excess Costs of the South Terminal
Airline Premises.

        3.    If (a) for any Fiscal Year there are Excess Costs of the South
Terminal Airline Premises, and (b) for such Fiscal Year the South Terminal
County-Controlled Airline Space Revenues are less than or equal to the Cost of
the South Terminal County-Controlled Airline Space, then as part

15

--------------------------------------------------------------------------------




of the preliminary annual settlement and the Final Audit for such Fiscal Year,
each Signatory Airline leasing Preferential South Terminal Space or using Shared
Use South Terminal Space will be required to pay its prorata share of the
difference between (i) the Cost of the South Terminal for such Fiscal Year minus
(ii) the sum of (A) the total Terminal Charges paid during such Fiscal Year by
Signatory Airlines for the South Terminal Airline Premises and (B) the South
Terminal County-Controlled Airline Space Revenues for such Fiscal Year (such
difference is hereinafter referred to as "Excess South Terminal Costs").

        4.    If (a) for any Fiscal Year the total Terminal Charges paid by
Signatory Airlines for the South Terminal Airline Premises are greater than or
equal to the Cost of the South Terminal Airline Premises for such Fiscal Year,
and (b) for such Fiscal Year the South Terminal County-Controlled Airline Space
Revenues are less than the Cost of the South Terminal County-Controlled Airline
Space, then as part of the preliminary annual settlement and the Final Audit for
such Fiscal Year, each Signatory Airline leasing Preferential South Terminal
Space or using Shared Use South Terminal Space will be required to pay its
prorata share of the Excess South Terminal Costs, if any, for such Fiscal Year.

        5.    If (a) for any Fiscal Year the total Terminal Charges paid by
Signatory Airlines for the North Terminal Airline Premises are greater than or
equal to the Cost of the North Terminal Airline Premises for such Fiscal Year,
and (b) for such Fiscal Year the North Terminal County-Controlled Airline Space
Revenues are greater than the Cost of the North Terminal County-Controlled
Airline Space ("Surplus North Terminal County-Controlled Airline Space
Revenues"), then as part of the preliminary annual settlement and the Final
Audit for such Fiscal Year, each Signatory Airline leasing Preferential North
Terminal Space or using Shared Used North Terminal Space will receive a credit
equal to its prorata share (which for each Signatory Airline shall be a
fraction, the numerator of which is the total number of square feet of its
Preferential North Terminal Space and the denominator of which is the total
number of square feet of Preferential North Terminal Space of all Signatory
Airlines) of the Surplus North County-Controlled Airline Space Revenues.

        6.    If (a) for any Fiscal Year the Cost of the North Terminal Airline
Premises is greater than the total Terminal Charges paid by Signatory Airlines
for the North Terminal Airline Premises ("Excess Costs of the North Terminal
Airline Premises"), and (b) there are Surplus North Terminal County-Controlled
Airline Space Revenues for such Fiscal Year, then as part of the preliminary
annual settlement and the Final Audit for such Fiscal Year, each Signatory
Airline leasing Preferential North Terminal Space or using Shared Use North
Terminal Space will (i) receive a credit equal to its prorata share of the
Surplus North Terminal County-Controlled Airline Space Revenues, and (ii) be
required to pay its prorata share of the Excess Costs of the North Terminal
Airline Premises.

        7.    If (a) for any Fiscal Year there are Excess Costs of the North
Terminal Airline Premises, and (b) for such Fiscal Year the North Terminal
County-Controlled Airline Space Revenues are less than or equal to the Cost of
the North Terminal County-Controlled Airline Space, then as part of the
preliminary annual settlement and the Final Audit for such Fiscal Year, each
Signatory Airline leasing Preferential North Terminal Space or using Shared Use
North Terminal Space will be required to pay its prorata share of the difference
between (i) the Cost of the North Terminal for such Fiscal Year minus (ii) the
sum of (A) the total Terminal Charges paid during such Fiscal Year by Signatory
Airlines for the North Terminal Airline Premises and (B) the North Terminal
County-Controlled Airline Space Revenues for such Fiscal Year (such difference
is hereinafter referred to as "Excess North Terminal Costs").

        8.    If (a) for any Fiscal Year the total Terminal Charges paid by
Signatory Airlines for the North Terminal Airline Premises are greater than or
equal to the Cost of the North Terminal

16

--------------------------------------------------------------------------------




Airline Premises for such Fiscal Year, and (b) for such Fiscal Year the North
Terminal County-Controlled Airline Space Revenues are less than the Cost of the
North Terminal County-Controlled Airline Space, then as part of the preliminary
annual settlement and the Final Audit for such Fiscal Year, each Signatory
Airline leasing Preferential North Terminal Space or using Shared Use North
Terminal Space will be required to pay its prorata share of the Excess North
Terminal Costs, if any, for such Fiscal Year.

        F.    PASSENGER CREDIT:    Commencing with Fiscal Year 2009, for each
Fiscal Year each Signatory Airline will receive a credit (a "Passenger Credit")
against the total amount of its Terminal Charges and Activity Fees otherwise
payable under its Airport Agreement calculated by multiplying the Passenger
Credit Revenue Amount by a fraction, the numerator of which is such Signatory
Airline's total enplaned passengers at the Airport for such Fiscal Year and the
denominator of which is the total enplaned passengers at the Airport for such
Fiscal Year of all Signatory Airlines.

        G.    PAYMENT OF RENTALS AND ACTIVITY FEES:    

        1.    INFORMATION ON LESSEE OPERATIONS.    

        (a)  Not earlier than 120 days nor later than 90 days prior to the last
day of each Fiscal Year, Lessee shall furnish Lessor with an estimate for the
next ensuing Fiscal Year of (i) the total Approved Maximum Landing Weight of all
aircraft to be landed at the Airport by Lessee, (ii) the total number of
Lessee's domestic and international enplaned passengers, (iii) the number of
domestic and the number of international deplaned passengers of Lessee that are
estimated to use each of the Shared Use Domestic South Terminal Space, the
Shared Use International South Terminal Space, the Shared Use Swing South
Terminal Space, the Shared Use Domestic North Terminal Space, the Shared Use
International North Terminal Space and the Shared Use Swing North Terminal
Space, as the case may be, (iii) the total number of arriving and departing
domestic and international flights of Lessee, and (iv) the South Terminal O&M
Expenses to be reimbursed to Lessee pursuant to Article VII.B.

        (b)  Lessee shall, no later than the 20th day of each calendar month,
transmit to Lessor a report, certified by Lessee, setting forth (i) the actual
number of Lessee's enplaned passengers and the actual number of Lessee's
deplaned passengers for the preceding calendar month that used each of the
Shared Use Domestic South Terminal Space, the Shared Use International South
Terminal Space, the Shared Use Swing South Terminal Space, the Shared Use
Domestic North Terminal Space, the Shared Use International North Terminal Space
and the Shared Use Swing North Terminal Space, as the case may be, (ii) the
actual aggregate Approved Maximum Landing Weight for all aircraft operated by
Lessee and landed at the Airport during the preceding calendar month, (iii) the
actual number of Lessee's arriving and departing domestic and international
flights for the preceding month, and (iv) the South O&M Expenses actually paid
by Lessee pursuant to Article VII.B. for the preceding calendar month.

        2.    PROJECTION OF RENTALS AND ACTIVITY FEES.    Not later than 60 days
prior to the end of each Fiscal Year, Lessor shall furnish Lessee with a
projection and estimated calculation for the next ensuing Fiscal Year (the
"Projection") of the Terminal Rental Rate, Lessee's Terminal Charges, the
Activity Fee rate per thousand pounds of Approved Maximum Landing Weight,
Lessee's Activity Fees and the total Passenger Credit to be received by Lessee.
Such Projection will include Lessor's proposed Airport budget (including all
sources of revenue and all expenses) for the next ensuing Fiscal Year, together
with other information relevant thereto reasonably requested by Lessee. Lessor
shall give due consideration to any suggestions and comments made by Lessee with
respect to the Projection. The Projection, as revised by Lessor after
considering Lessee's suggestions and comments, shall be the basis for computing
Lessee's Terminal Charges, Activity Fees and Passenger Credit for the next
ensuing Fiscal Year unless and until otherwise revised pursuant to paragraph 4
below.

17

--------------------------------------------------------------------------------



        3.    PAYMENT OF RENTALS AND ACTIVITY FEES.    

        (a)  Not later than the 20th day of each calendar month of each Fiscal
Year, Lessee shall pay Lessor, without demand or invoice, an amount equal to
(i) 1/12 of Lessee's aggregate Terminal Charges for such Fiscal Year, computed
in accordance with Article IIIA, and based on the Projection, as such projection
may have been revised pursuant to paragraph 4 below, plus (ii) Lessee's
aggregate Activity Fees for the preceding calendar month, calculated by
multiplying the total Approved Maximum Landing Weight for aircraft landed by
Lessee at the Airport during the preceding calendar month by the Activity Fee
rate for such Fiscal Year, computed in accordance with Article IIIB.1., and
based on the Projection, as such projection may have been revised pursuant to
paragraph 4 below, minus (iii) 1/12 of Lessee's Passenger Credit for such Fiscal
Year, computed in accordance with Article IIIF., and based on the Projection, as
such projection may have been revised pursuant to paragraph 4 below.

        (b)  Lessee may net from the payments to be made to Lessor pursuant to
paragraph (a) above the amount of South Terminal O&M Expenses actually paid by
Lessee pursuant to Article VII.B. for the preceding calendar month.

        4.    ADJUSTMENT OF TERMINAL CHARGES AND ACTIVITY FEES.    Not later
than the 150th day of each Fiscal Year, Lessor shall furnish Lessee with a
revised Projection (the "Mid-Year Projection"), which shall reflect the most
recently available information with regard to the amounts actually incurred or
realized during such Fiscal Year for Bond Debt Service, O&M Expenses, and the
Revenue Requirement, together with the most recently available information with
regard to Terminal Charges and Activity Fees actually received by Lessor. Lessor
shall give due consideration to any suggestions and comments made by Lessee with
respect to the Mid-Year Projection. If the Mid-Year Projection, as revised by
Lessor after considering Lessor's suggestions and comments, indicates that
aggregate payments of Terminal Charges and Activity Fees (taking into account
the Passenger Credit), at the then-existing rates would result in an overpayment
or underpayment of the aggregate amount required to be generated by Lessor
through Activity Fees, Lessor shall revise the Projection and adjust the rates
set forth therein for such Fiscal Year to conform to the Mid-Year Projection.

        5.    PRELIMINARY ANNUAL SETTLEMENT AND FINAL AUDIT.    

        (a)  Within 60 days after the end of each Fiscal Year, Lessor will
furnish Lessee with a preliminary report, containing a preliminary calculation,
based on actual data, in accordance with this Agreement, of Terminal Charges,
Activity Fees and Year-End Adjustment payments estimated to be chargeable to
Lessee for the preceding Fiscal Year and the Passenger Credit and Year-End
Adjustment credits estimated to be credited to Lessee for the preceding Fiscal
Year, and setting forth the amounts actually paid by Lessee for such period. If
such report indicates that the aggregate of such fees and charges actually paid
by Lessee were greater than the aggregate amounts chargeable to Lessee, then
within 90 days after the end of such Fiscal Year Lessor shall refund 80% of any
such estimated excess to Lessee. If such report indicates that the aggregate of
such fees and charges paid by Lessee was less than the amounts chargeable to
Lessee, then within 90 days after the end of such Fiscal Year Lessee shall pay
to Lessor 80% of the amount of any such estimated deficiency. Interest shall
accrue at a rate of 7% per annum, and be payable by Lessee in cash, on any
portion of any deficiency not paid by Lessee when due. Interest shall accrue at
a rate of 7% per annum, and be payable by Lessor, through a reduction in the
amount of Lessor's administrative costs includible in O&M Expenses for the then
Fiscal Year pursuant to Article IIIB.2.(a)(iii), on any portion of any excess
not refunded to Lessee when due.

        (b)  By the 180th day of each Fiscal Year, Lessor shall furnish to
Lessee a copy of an annual audit report prepared by a nationally recognized
accounting firm, covering the

18

--------------------------------------------------------------------------------




operation of the Airport for the preceding Fiscal Year (the "Final Audit").
Lessor shall prepare a calculation, based on the Final Audit, in accordance with
this Agreement, of all Terminal Charges, Activity Fees and Year-End Adjustment
payments chargeable, and the Passenger Credit and Year-End Adjustment credits to
be credited, to Lessee for the preceding Fiscal Year, and setting forth the
amounts actually paid by Lessee for such period, taking into account all
payments and refunds pursuant to paragraph 5.(a) above. If aggregate fees and
charges actually paid by Lessee were greater than the aggregate amount
chargeable, then within 30 days after delivery of the Final Audit Lessor shall
refund the amount of such overpayment to Lessee. If aggregate fees or charges
actually paid by Lessee were less than the aggregate amount chargeable to
Lessee, then within 30 days after receipt of the Final Audit Lessee shall pay to
Lessor the amount of any such deficiency. The amount of Lessor's administrative
costs includible in O&M Expenses for the then Fiscal Year shall be reduced by
$50,000 for each month that delivery of the Final Audit to Lessee is delayed
beyond the 180th day of such Fiscal Year.

        (c)  The payment by Lessee of any fees and charges hereunder and the
acceptance by Lessor thereof for any Fiscal Year, shall not preclude either
Lessee or Lessor from questioning, within a period of one (1) year from the date
of receipt by Lessee of the Final Audit for such Fiscal Year, the accuracy of
any report or statement on the basis of which such payment was made, or preclude
Lessor from making any claim against Lessee for any additional amount payable by
Lessee, or preclude Lessee from making any claim against Lessor for the return
of any excess amount paid by Lessee.

        H.    SUPPLEMENTAL CAPITAL COST PAYMENTS:    In addition to all other
rentals and charges payable hereunder by Lessee, Lessee shall pay the following
annual Bond Debt Service charges, which shall be billed on a monthly basis in
advance each month, in respect of certain projects that were constructed for the
benefit of Lessee in the Existing Terminal Facilities pursuant to that certain
Airport Agreement dated February 26, 1959, as amended, to which Lesser and
Lessee were at one time parties:

        1.    $463,984.20 for the United Airlines relocation project;

        2.    $12,015.00 for the Concourse G elevator project;

        3.    $254,158.68 for the extension to Concourse C; and

        4.    $1,206,095.64 for the new Concourse G and related projects.

Lessee will pay the above annual Bond Debt Service on that portion of the Bonds
issued by Lessor in 1993 and 1996 even though the term of such debt service
obligation extends beyond the term of the lease of such temporary facilities.
The foregoing notwithstanding, the parties acknowledge that the aforesaid
amounts will be adjusted if and when coverage requirements change and/or the
Bonds to which such debt service charges relate are refinanced or refunded.

ARTICLE IV

[Intentionally Omitted]

ARTICLE V

CONSTRUCTION, MAINTENANCE, REPAIR
AND OPERATION BY LESSEE

        Lessee may construct or install at its own expense any equipment,
improvements and facilities, and any additions thereto, upon all or any part of
the premises hereunder leased to Lessee for its preferential use and may
construct or install at its own expense, any equipment, improvements and

19

--------------------------------------------------------------------------------


facilities authorized under Article I hereof upon any Airport property not
leased to Lessee for its preferential use at such locations as may be approved
by Lessor. Plans and specifications of any proposed construction or installation
of improvements and facilities (including any substantial alteration or addition
thereto) shall be submitted to and receive the prior approval of Lessor. Lessor
shall have the right to refuse approval of such plans and specifications if the
external appearance of such improvements and facilities does not meet Lessor's
reasonable requirements for substantial uniformity of appearance of improvements
and facilities on the Airport, or, if the type or time of construction or
installation, or the location thereof does not meet Lessor's reasonable
requirements for safe use of the Airport and appurtenances by other authorized
persons. Lessor may, at its own cost, inspect any such construction or
installation.

        Lessee shall keep and maintain all premises hereunder leased to Lessee
for its preferential use and all such improvements and facilities and additions
thereto, whether constructed or installed by it upon premises hereunder leased
to it for its preferential use or upon Airport property not leased to it for its
preferential use, in good condition and repair, reasonable wear and tear
excepted, and damage by fire or other casualty excepted. Lessee shall not be
liable for the repair or restoration of damage to premises hereunder leased
where such damage results from fire, structural defect, or other casualty for
which Lessor has obtained and there is in effect adequate insurance protection
covering such fire or other casualty. No restriction shall be placed upon Lessee
as to the architects, builders or contractors who may be employed by it in
connection with any construction, installation, alteration, repair or
maintenance of any such equipment, improvements, facilities and additions.

        Lessee shall keep such premises leased to Lessee for its preferential
use in a sanitary and sightly condition, and shall provide all necessary janitor
services with respect thereto.

        In the event that Lessee fails to perform for a period of thirty days
after written notice from Lessor so to do, any obligation required by this
Article V to be performed by Lessee at Lessee's cost, or fails to correct any
construction or installation by it of any equipment, improvements or facilities
not completed in accordance with the plans and specifications approved by Lessor
within thirty days of Lessor's notice to Lessee of a deviation from such plans
and specifications and request for appropriate changes in such construction and
installation, Lessor, upon the expiration of such thirty day period, may, but
shall not be obligated to, enter upon the premises involved and perform such
obligation of Lessee, charging Lessee the reasonable cost and expense thereof,
and Lessee agrees to pay Lessor such charge in addition to any other amounts
payable by Lessee hereunder; provided, however, that if Lessee's failure to
perform any such obligation adversely affects or endangers the health or safety
of the public or of employees of Lessor, and if Lessor so states in its
aforesaid notice to Lessee, Lessor may but shall not be obligated to perform
such obligation of Lessee at any time after the giving of such notice and
without awaiting the expiration of said thirty day period, and charge to Lessee,
and Lessee shall pay, as aforesaid, the reasonable cost and expense of such
performance. If Lessor shall perform any of Lessee's obligations in accordance
with the provisions of this section, Lessor shall not be liable to Lessee for
any loss of revenues to Lessee resulting from such performance.

ARTICLE VI

RIGHT OF ENTRY BY LESSOR

        Lessor may enter upon the premises now or hereafter leased exclusively
or preferentially to Lessee hereunder at any reasonable time for any purpose
necessary, incidental to, or connected with the performance of its obligations
hereunder, in the exercise of its governmental functions, or in the event of any
emergency.

20

--------------------------------------------------------------------------------


ARTICLE VII

MAINTENANCE, OPERATION AND REPAIR BY LESSOR

        A.    Lessor shall operate, maintain and keep in good repair the areas
and facilities described in Article I hereof. Lessor shall keep the Airport free
from obstruction, including, without limitation, the clearing and removal of
snow, vegetation, stones and other foreign matter from the runways, taxiways,
and loading areas and areas immediately adjacent to such runways, taxiways and
loading areas, as may be reasonably necessary for the safe, convenient and
proper use of the Airport by Lessee, and shall maintain and operate the Airport
in all respects in a manner at least equal to the highest standards or ratings
issued by the FAA for airports of similar size and character and in accordance
with all rules and regulations of the FAA.

        Lessor, at its cost, shall provide and supply adequate heat to and air
conditioning for the premises hereunder leased to Lessee for its preferential or
shared use, and shall provide reasonable illumination and drinking water in the
public and passenger space in the South Terminal, the North Terminal and the
Existing Terminal Facilities and, except as otherwise provided herein, for the
areas and facilities adjacent thereto. Lessor, at its cost, shall also provide
adequate lighting for the vehicular parking spaces and adequate field lighting
on and for the Airport, including, without limiting the generality hereof,
boundary lights, landing lights, flood lights and beacons. Lessor, at its cost,
shall also provide all janitor services and other cleaners necessary to keep the
vehicular parking spaces and the landing field of the Airport at all times
clean, neat, orderly, sanitary and presentable.

        Lessor shall provide adequate guards, at such times as may be required
by the circumstances, at all parts of the Airport which Lessee is entitled to
use jointly and in common with others.

        In the event that Lessor fails to perform for a period of thirty days
after written notice from Lessee so to do, any obligation required by this
Article VII to be performed by Lessor at Lessor's cost, Lessee, upon the
expiration of such thirty day period, may but shall not be obligated to perform
such obligation of Lessor and deduct the reasonable cost to Lessee of performing
such obligation from any rentals, fees or charges subsequently becoming due from
Lessee to Lessor under this Agreement; provided, however, that if Lessor's
failure to perform any such obligation adversely affects or endangers the health
or safety of Lessee or of any of any of its employees, agents, passengers,
guests, patrons, invitees, or its or their suppliers of materials or furnishers
of service or any of its or their property, and if Lessee so states in its
aforesaid notice to Lessor, Lessee may but shall not be obligated to perform
such obligation of Lessor at any time after the giving of said notice and
without awaiting the expiration of said thirty day period, and Lessee may deduct
its reasonable costs of performance thereof from any rentals, fees or charges as
aforesaid.

        Lessor shall have the right to relocate at its own cost any equipment,
improvements and facilities constructed or installed by Lessee upon the Airport
property not leased hereunder to Lessee for its exclusive use or preferential
use pursuant to authorization therefor under Article I hereof; provided,
however, that such relocation shall be performed in such a manner and at such
times as are calculated to reduce to the minimum possible under the
circumstances any interference with Lessee's operations at the Airport, and that
the relocated equipment, improvements and facilities shall, when completed, be
commensurate with the equipment, improvements and facilities existing prior to
such relocation.

        B.    Notwithstanding the foregoing, Lessor hereby appoints Lessee as
its agent for the performance of, and Lessee agrees to and undertakes to
perform, the Assigned Operations and Maintenance Functions to be performed by
Lessor pursuant to this Article VII with respect to the South Terminal, pursuant
to the following agreements:

        1.    Lessee agrees to perform the Assigned Operations and Maintenance
Functions in a manner and to standards as are established for Lessor in this
Article VII.

21

--------------------------------------------------------------------------------

        2.    In the event that Lessee fails to perform, for a period of 30 days
after written notice from Lessor so to do, any obligation required by this
Article VII to be performed by Lessee at Lessee's cost, Lessor, upon the
expiration of such 30 day period, may, but shall not be obligated to, enter upon
the premises involved and perform such obligation of Lessee, provided, however,
that if Lessee's failure to perform any such obligation adversely affects, or
endangers the health or safety of the public or of employees of Lessor, and if
Lessor so states in its aforesaid notice to Lessee, Lessor may, but shall not be
obligated to, perform such obligation of Lessee, at any time after the giving of
such notice and without awaiting the expiration of said 30 day period.

        3.    As required by Article IIIG.1.(b)(iv) above, Lessee shall render a
detailed statement for reimbursement of the costs incurred by Lessee in
connection with the Assigned Operations and Maintenance Functions undertaken by
Lessee under this Article VII within 20 days after the end of each month. Lessee
also shall be entitled to reimbursement from Lessor for any costs incurred by
Lessee for salaries and benefits of Lessee's employees exclusively assigned to
the Assigned Operations and Maintenance Functions and who are based at, and
spend substantially all of their work time at, the Airport. Lessor shall be
entitled to audit all monthly statements of costs rendered by Lessee, and Lessee
will make available to Lessor all of the records supporting such statements. In
lieu of reimbursement payments by Lessor to Lessee of Lessee's aforesaid costs,
Lessee shall be entitled to net the reimbursement amounts against payments due
Lessor pursuant to Article III.G.3 above. All such costs shall be deemed to be
South Terminal O&M Expenses, and includible as such for all purposes under this
Agreement.

        4.    In the performance of the functions undertaken pursuant to this
Article VII by contractor or third party forces engaged by Lessee, Lessee shall
require payment of wage rates and provision of benefits comparable to the wage
rates and benefits paid and provided to workers engaged in similar skilled
trades work for building maintenance projects in the Detroit Metropolitan Area.

        5.    Lessor shall obtain the concurrence of Lessee for all
modifications to the South Terminal that will adversely affect South Terminal
building-wide systems or interior building signage.

ARTICLE VIII

UTILITY SERVICES

        Lessor shall, directly or by arrangement with appropriate utility
companies or suppliers, supply Lessee with electrical current, gas, water,
telephone and sewerage facilities. Lessor shall also supply electrical current
to the ramp areas to be used by Lessee in common with others.

ARTICLE IX

SPACE FOR UNITED STATES WEATHER BUREAU, POSTAL SERVICE,
FEDERAL AVIATION ADMINISTRATION, AND EXPRESS AGENCIES

        Lessor shall, upon request of such persons or governmental or express
agencies make available reasonable and convenient space and facilities at the
Airport for the use of the United States Postal Service, or any person required
to use such space by regulations thereof, and for the use of an express agency
or agencies at a reasonable rental charge to such persons, governmental agency
and express agencies; and Lessor shall in like manner make available reasonable
and convenient space and facilities at the Airport for the use of the United
States Weather Bureau and FAA.

22

--------------------------------------------------------------------------------


ARTICLE X

AIRLINE CLUBS

        Any other provision of this Agreement to the contrary notwithstanding,
Lessee shall have the right to operate directly or through a designee, assignee
or sub-lessee, member-only club facilities within such appropriate space leased
to it in the South Terminal for such purposes, which club facilities shall be
authorized to serve food and beverages; provided, however, food and beverages
served in such member-only club facilities will be obtained by Lessee from an
Airport food concessionaire to the extent that same are available for purchase
from an Airport food concessionaire.

ARTICLE XI

RULES AND REGULATIONS

        Lessor shall adopt and enforce reasonable rules and regulations and any
reasonable amendments thereto, with respect to the use of the Airport, which
shall provide for the safety of those using the Airport, and Lessee agrees to
observe and obey the same; provided, that such rules and regulations shall be
consistent with safety and with rules, regulations and orders of the FAA with
respect to aircraft operations at the Airport; and provided further, that such
rules and regulations shall not be inconsistent with the procedures prescribed
or approved from time to time by the FAA with respect to the operation of
Lessee's aircraft at the Airport. Lessee shall be given notice of all amendments
to rules and regulations as are from time to time adopted by Lessor and no such
amendment shall be effective as to Lessee until thirty (30) days after the date
of such notice unless Lessor states in said notice that the amendment is of an
emergency nature, in which case the amendment shall be immediately effective.

ARTICLE XII

CONTROL OF RATES, FARES OR CHARGES

        Lessor shall have no control whatsoever over the rates or charges that
Lessee may prescribe for any of its services to, from, through or at the
Airport, or between the Airport and Lessee's ticket offices or other stopping
places in the City of Detroit or the County of Wayne, or elsewhere, nor shall
Lessor, except to the extent reasonably necessary to prevent physical damage or
injuries to persons or property at the Airport, in any manner whatsoever,
control the type, design, style, figuration, weight, allowable loads,
specifications or means of propulsion of, or use of space on, the aircraft
Lessee may operate to and from said Airport, or the point of origin or
destination of flights operated by Lessee to or from the Airport.

ARTICLE XIII

DAMAGE OR DESTRUCTION OF PREMISES

        Notwithstanding the provisions of Article V as to maintenance and repair
of premises by Lessee, if any terminal at the Airport shall be partially damaged
by fire, the elements, the public enemy or other casualty but not rendered
untenantable, the same shall be repaired with due diligence by Lessor at its own
cost and expense. In case any such terminal is so damaged or destroyed by fire,
the elements, the public enemy or other casualty, that it will or does become
untenantable, the said building shall be repaired, reconstructed or restored as
the case may be, with due diligence by Lessor at its own cost and expense, and
the rent payable hereunder with respect to said building shall be paid up to the
time of such damage or destruction and shall thenceforth abate until such time
as the said building shall be made tenantable. Lessor shall maintain insurance
sufficient to enable it to fulfill its obligations under this Article.

        In the event that the Airport or any other premises herein leased are
rendered untenantable or unusable because of the condition thereof, there shall
be a reasonable and proportionate abatement of the rentals, fees and charges
provided for herein during the period that the same are so untenantable or
unusable.

23

--------------------------------------------------------------------------------

ARTICLE XIV

CANCELLATION BY LESSOR

        Lessor may cancel this Agreement by giving Lessee sixty (60) days
advance written notice to be served as hereinafter provided, upon or after the
happening of any one of the following events:

        (a)  The filing by Lessee of a voluntary petition in bankruptcy;

        (b)  The institution of proceedings in bankruptcy against Lessee and the
adjudication of Lessee as a bankrupt pursuant to such proceedings if such
adjudication shall remain unvacated or unstayed for a period of at least sixty
(60) days;

        (c)  The taking by a court of competent jurisdiction of Lessee and its
assets pursuant to proceedings brought under the provisions of any Federal
reorganization act if the judgment of such court shall remain unvacated or
unstayed for a period of at least sixty (60) days;

        (d)  The appointment of a receiver of Lessee's assets if such
appointment by a court of competent jurisdiction shall remain unvacated or
unstayed for a period of at least sixty (60) days;

        (e)  The divestiture of Lessee's estate herein by other operation of
law;

        (f)    The abandonment by Lessee of its conduct of Air Transportation at
the Airport;

        (g)  If the Lessee shall be prevented for a period of sixty (60) days
(after exhausting or abandoning all appeals) by any action of any governmental
authority, board, agency or officer having jurisdiction thereof from conducting
Air Transportation at the Airport unless it is so prevented from conducting Air
Transportation, either (1) by reason of the United States or any agency thereof
acting directly or indirectly, taking possession of and operating, in whole or
in substantial part, the premises and space leased or operated by the Lessee, or
premises required for the actual operation of Lessee's aircraft to and from the
Airport, or (2) if all or a substantial part of the premises and space leased by
the Lessee shall be acquired in the manner described in Article XXIV hereof;

        (y)  The default by Lessee in the performance of any covenant or
agreement herein required to be performed by Lessee and the failure of Lessee to
remedy such default for a period of sixty (60) days after receipt from Lessor of
written notice to remedy the same; provided, however, that no notice of
cancellation, as above provided, shall be of any force or effect if Lessee shall
have remedied the default prior to receipt of Lessor's notice of cancellation;

        Notwithstanding anything to the contrary herein contained, Lessor shall
not have the right to cancel, or give notice of cancellation of, this Agreement
solely by reason of Lessee's failure or refusal to pay any part of the rentals,
fees or charges provided for in this Agreement if, within sixty (60) days after
such failure or refusal, Lessee shall have given to Lessor a written notice
stating that Lessee in good faith predicates such failure or refusal upon either
or both of the following: (1) any provision of this Agreement granting to Lessee
in specified events a reduction in or abatement of any rentals, fees or charges
payable by Lessee to Lessor hereunder, or (2) any provision of this Agreement
authorizing Lessee in specified events to deduct from any such rentals, fees or
charges, the reasonable cost to Lessee of performing any obligation or
obligations required by this Agreement to be performed by Lessor.

        No waiver or default by Lessor of any of the terms, covenants or
conditions hereof to be performed, kept and observed by Lessee shall be
construed to be or act as a waiver of any subsequent default of any of the
terms, covenants and conditions herein contained to be performed, kept and
observed by Lessee. The acceptance of rental by Lessor for any period or periods
after a default of any of the terms, covenants and conditions herein contained
to be performed, kept and observed by Lessee,

24

--------------------------------------------------------------------------------


shall not be deemed a waiver of any right on the part of Lessor to cancel this
Agreement for failure by Lessee to so perform, keep or observe any of the terms,
covenants or conditions of this Agreement.

ARTICLE XV

CANCELLATION BY LESSEE

        Lessee, in addition to any other right of cancellation herein given to
Lessee or any other rights to which Lessee may be entitled by law or otherwise,
may, so long as Lessee is not in default in any payments to Lessor hereunder,
cancel this Agreement by giving Lessor sixty (60) days advance written notice to
be served as hereinafter provided, upon or after the happening of any one of the
following events:

        (a)  The failure or refusal, for reasons beyond the control of Lessee,
of the FAA, at any time during the term of this Agreement or any renewal
thereof, to permit Lessee to operate into or from the Airport with any type of
aircraft which Lessee may be licensed to operate into or from other airports of
like size and character and which Lessee may reasonably desire to operate into
or from the Airport;

        (b)  Issuance by any court of competent jurisdiction of an injunction in
any way substantially preventing or restraining the use of the Airport or any
part thereof necessary for Lessee's operations, and the remaining in force of
such injunction for a period of at least sixty (60) days at least after Lessor
has exhausted or abandoned all appeals;

        (c)  The inability of Lessee due to circumstances beyond its control to
use, for a period in excess of ninety (90) days, the Airport or to exercise any
rights and privileges granted to Lessee hereunder and necessary to its
operations because of any law or ordinance, or because of any order, rule,
regulation or other action or any non-action of the FAA or any other
governmental authority, or, because of earthquake, other casualty (excepting
fire) or because of Acts of God or the public enemy;

        (d)  The default by Lessor in the performance of any covenant or
agreement herein required to be performed by Lessor and the failure of Lessor to
remedy such default for a period of ninety (90) days after receipt from Lessee
of written notice to remedy the same; provided, however, that no notice of
cancellation, as above provided, shall be of any force or effect if Lessor shall
have remedied the default prior to receipt of Lessee's notice of cancellation.

        Lessee's performance of all or any part of this Agreement for or during
any period or periods after a default of any of the terms, covenants and
conditions herein contained to be performed, kept and observed by Lessor, shall
not be deemed a waiver of any right on the part of Lessee to cancel this
Agreement for failure by Lessor so to perform, keep or otherwise observe any of
the terms, covenants, or conditions hereof to be performed, kept and observed by
Lessor, or be construed to be or act as a waiver by Lessee of any subsequent
default of any of the terms, covenants and conditions herein contained to be
performed, kept and observed by Lessor.

ARTICLE XVI

SUSPENSION AND ABATEMENT

        In the event that Lessor's operation of the Airport or Lessee's
operation at the Airport should be restricted substantially by action of any
court of competent jurisdiction or by action of the federal government or any
agency thereof, or by action of the State of Michigan or any agency thereof,
then either party hereto shall have the right, upon written notice to the other,
to a suspension of this Agreement and an abatement of a just proportion of the
services and facilities to be afforded hereunder, or a just proportion of the
payments to become due hereunder, from the time of such

25

--------------------------------------------------------------------------------


notice until such restriction shall have been remedied and normal operations
restored. Ascertainment of all matters under this Article shall be determined by
agreement or by arbitration as provided in Article XVII hereof.

ARTICLE XVII

ARBITRATION

        If any controversy or claim should arise out of, under, or relating to,
the provisions of Articles III or XVI of this Agreement, then either party may
by notice in writing to the other, submit the controversy or claim to
arbitration. The party desiring such arbitration shall give written notice to
that effect to the other party, specifying in said notice the name and address
of the person designated to act as arbitrator on its behalf. Within fifteen
(15) days after the service of such notice, the other party shall give written
notice to the first party specifying the name and address of the person
designated to act as arbitrator on its behalf. The arbitrators thus appointed
shall appoint a third disinterested person of recognized competence in such
field, and such three arbitrators shall as promptly as possible determine the
controversy or claim.

        If the two arbitrators appointed by the parties shall be unable to agree
upon the appointment of a third arbitrator within fifteen (15) days after the
appointment of the second arbitrator, then within fifteen (15) days thereafter
either of the parties upon written notice to the other party, on behalf of both,
may request the appointment of a disinterested person of recognized competence
in the field involved as the third arbitrator by the then chief judge of the
United States District Court for the Eastern District of Michigan, Southern
Division, or upon his failure, refusal or inability to act, may request such
appointment by the then miscellaneous presiding judge of the Circuit Court
(Third Judicial Circuit) of the State of Michigan, County of Wayne, or, upon his
failure, refusal or inability to act, may apply to the Circuit Court (Third
Judicial Circuit) of the State of Michigan, County of Wayne for the appointment
of such third arbitrator, and the other party shall not raise any question as to
the court's full power and jurisdiction to entertain the application and make
the appointment. If none of the parties shall so request such appointment of a
third arbitrator within fifteen (15) days after the expiration of the period
within which the two arbitrators are to appoint a third arbitrator as
hereinabove provided, the rights of each party to arbitrate the matter shall be
deemed to have been waived and either of the parties may proceed to enforce
whatever remedies, legal or otherwise, it may otherwise have.

        The decision in which any two of the three arbitrators so appointed and
acting hereunder concur shall in all cases be binding and conclusive upon the
parties. Each party shall pay the fees and expense of the arbitrator appointed
by such party and one-half of the other expense of the arbitration properly
incurred hereunder.

        Each of the parties hereto agree that if, in the opinion of the other
party, any separate agreement is required by law in order to effectuate or
enforce the arbitration provisions hereinabove contained, it will execute such
separate agreement provided that the same is not inconsistent with the terms and
provisions of this Agreement.

ARTICLE XVIII

INDEMNITY

        Lessee agrees to indemnify and hold Lessor harmless from and against all
liability for injuries to persons or damage to property caused by Lessee's use
and occupancy of or operations at the Airport; provided, however, that Lessee
shall not be liable for any injury, damage or loss caused by Lessor's sole
negligence or by the joint negligence of Lessor and any person other than
Lessee; and provided further that Lessor shall give to the Lessee prompt and
timely notice of any claim made or suit instituted

26

--------------------------------------------------------------------------------


which in any way, directly or indirectly, contingently or otherwise, affects or
might affect Lessee, and Lessee shall have the right to compromise and defend
the same to the extent of its own interest.

ARTICLE XIX

INSURANCE

        Lessee shall, at all times during the term of this Agreement maintain in
effect policies of insurance issued by a company or companies of sound and
adequate financial responsibility, insuring Lessee against all liabilities to
the public for loss resulting from injury to persons or damage to property
arising out of or caused by Lessee's operations, acts or omissions or those of
Lessee's employees, agents or contractors. Such policies shall name the Lessor
as additional assured thereunder, subject to the limitations set forth in
Article XVIII hereof in respect of Lessor's negligence, and shall be in at least
the following amounts:

Aircraft Public Liability Insurance   —   $5,000,000 per person
50,000,000 per accident Aircraft Property Damage Insurance   —   $10,000,000 per
accident Comprehensive Public Liability Ins.   —   $5,000,000 per person
10,000,000 per accident Comprehensive Property Damage Ins.   —   $5,000,000 per
accident

Lessee shall furnish to Lessor certificates evidencing such insurance.

ARTICLE XX

QUIET ENJOYMENT

        Lessor agrees that on payment of the rentals, fees and charges as herein
provided and performance of the covenants and agreements on the part of Lessee
to be performed hereunder, Lessee shall peaceably have and enjoy the leased
premises and all the rights and privileges of the Airport, its appurtenances and
facilities granted herein.

ARTICLE XXI

TITLE TO EQUIPMENT, IMPROVEMENTS
AND FACILITIES ERECTED BY LESSEE

        It is agreed that title to any equipment, improvements, and facilities,
and any additions thereto, irrespective of whether the same would otherwise
become a fixture under Michigan law (including without limitation all buildings,
hangars, structures, storage tanks, pipes, pumps, wires, poles, machinery and
air-conditioning equipment), constructed or installed by Lessee upon the
premises leased hereunder to Lessee for its exclusive or preferential use or
upon other Airport property (other than equipment, improvements and facilities
financed by Lessor, whether with the proceeds of Bonds, PFCs, Federal funds or
otherwise), shall remain the property of Lessee, unless it has at any time
during the term of this Agreement by written notice and election, vested title
to all or any part thereof in Lessor. Lessee shall have the right at any time
during the term of this agreement, or any renewal or extension hereof, to remove
any or all of such equipment, improvements and facilities, provided Lessee is
not at any such time in default in its payments to Lessor hereunder and subject
further to Lessee's obligation to repair all damage, if any, reasonable wear and
tear excepted, resulting from such removal. If at any time during this
Agreement, Lessee has exercised its right to vest title to such equipment,
improvements and facilities in Lessor, it shall no longer have the right to
remove such property. Lessee agrees to remove said equipment, improvements and
facilities at the expiration or other termination of this Agreement irrespective
of whether it has exercised its right of election to vest title to the same in

27

--------------------------------------------------------------------------------


Lessor, if so requested by Lessor, and, upon failure so to do, Lessor shall have
the right to remove the same and charge to Lessee the actual cost of such
removal and restoration of the site to its original condition, ordinary wear and
tear excepted. Any such equipment, improvements or facilities not removed by
Lessee prior to the expiration or other termination of this Agreement shall
thereupon become the property of Lessor.

ARTICLE XXII

SURRENDER OF POSSESSION

        Upon the expiration or earlier termination of this Agreement or any
renewal hereof, Lessee shall forthwith surrender possession of the premises in
as good condition as when received, reasonable wear and tear, damage by flood,
fire, earthquake, other casualty, Acts of God or the public enemy, excepted.

ARTICLE XXIII

MINERAL RIGHTS

        It is agreed and understood that all water, gas, oil and mineral rights
in and under the soil are expressly reserved to Lessor.

ARTICLE XXIV

CONDEMNATION

        Upon the acquisition by condemnation or the exercise of the power of
eminent domain under any Federal or state statute by the Federal Government, the
State of Michigan, or any Federal or state agency or any other person vested
with such power, of a temporary or permanent interest in all or any part of the
Airport, the Lessor and the Lessee each shall have the right to appear and file
claims for damages, to the extent of their respective interests, in the
condemnation or eminent domain proceedings, to participate in any and all
hearings, trials and appeals therein, and to receive and retain such amount as
they may lawfully be entitled to receive as damages or payment as a result of
such acquisition.

ARTICLE XXV

ASSIGNMENT AND SUBLETTING

        A.    Lessee shall not at any time assign this Agreement or any part
hereof, or sublet any premises now or hereafter leased to Lessee, without the
consent in writing of Lessor, which consent will not be unreasonably withheld;
provided, that the foregoing shall not prevent the assignment of this Agreement
to any corporation with which Lessee may merge or consolidate, or which may
succeed to the business of Lessee. No such subletting, however, shall release
Lessee from its obligations to pay any and all of the rentals, charges, and fees
provided or from any other obligation under this Agreement.

        B.    Except as provided in Article IIIB.2.(b), Lessor shall not at any
time assign this Agreement or any part hereof, or pledge, sell, convey,
mortgage, encumber, assign or otherwise transfer the Airport or any portion
thereof during the term of this Agreement.

ARTICLE XXVI

SUBSIDIARY COMPANIES

        The right to use the premises and facilities leased to Lessee under
Article I hereof, or which it may subsequently be entitled to use in accordance
with the exercise of options pursuant to this Agreement, in the manner specified
in such Article and any other Articles of this Agreement, shall be extended to
all of Lessee's subsidiary companies at no additional cost.

28

--------------------------------------------------------------------------------

ARTICLE XXVII

NOTICES

        Notices to Lessor provided for herein shall be sufficient if sent by
registered mail, postage prepaid, addressed to Director of Airports, Detroit
Metropolitan Wayne County Airport, Detroit, Michigan 48242; and notices to
Lessee, if sent by registered mail, postage prepaid, addressed to Northwest
Airlines, Inc., 5101 Northwest Drive, St. Paul, Minnesota 55111, Attention: Vice
President-Facilities and Airport Affairs, or to such other respective addresses
as the parties may designate to each other in writing from time to time.

ARTICLE XXVIII

DEFINITIONS

        1.    "Activity Fee" shall have the meaning set forth in Article IIIB.1.

        2.    "Agreement" shall mean this Airport Use and Lease Agreement.

        3.    "Airport" shall have the meaning set forth in the first "Whereas"
clause of this Agreement.

        4.    "Airport Agreement" shall mean this Agreement, and each other
airport use and lease agreement with respect to the Airport that is
substantially the same as this Agreement, except with respect to specific leased
premises thereunder.

        5.    "Airport Development Fund" shall mean the fund of such name
created under Ordinance 319.

        6.    "Airport-system" shall mean the Airport and Willow Run Airport.

        7.    "Air Transportation" shall mean the business of transporting
natural persons, property, cargo and mail by aircraft.

        8.    "Approved Maximum Landing Weight" for any aircraft shall mean the
maximum landing weight approved by the FAA for landing such aircraft at the
Airport.

        9.    "Assigned Operations and Maintenance Functions" shall mean:
(a) operations and maintenance for all of Lessee's Preferential South Terminal
Space, (b) operation and maintenance (including janitorial services, cleaning
and minor repairs) of all of the Shared Use South Terminal Space and public
space in the South Terminal and the mechanical equipment therein, (c) the
operation and maintenance of all building-wide services, such as heating,
cooling, lighting, and electrical services and (d) the maintenance and repairs
of the interior and exterior floors, walls, ceilings and roof of the South
Terminal. The foregoing notwithstanding, Assigned Operations and Maintenance
Functions shall not include: (i) operation of the Shared Use South Terminal
Space (including gate allocation and utilization), and FIS Facilities in the
South Terminal, (ii) the selection of concessionaires in the South Terminal and
operations and maintenance functions to be performed by such concessionaires in
the South Terminal, and (iii) police and building security functions in the
South Terminal.

        10.  "Bonds" shall mean bonds issued by Lessor pursuant to the Bond
Ordinance or any other ordinance of Lessor pursuant to which airport revenue
bonds secured by a pledge of Airport revenue, on a senior or subordinate lien
basis, are issued.

        11.  "Bond Debt Service" shall mean, for any Fiscal Year, all amounts of
any nature whatsoever payable during such Fiscal Year under Ordinance 319 into
the Bond Fund (including, but not limited to, the Bond Reserve Account), the
Junior Lien Bond Fund, the Operation and Maintenance Reserve Fund and the
Renewal and Replacement Fund, any other payment required by Section 604 of
Ordinance 319 (including, but not limited to, amounts required to satisfy
Lessor's rate covenant) and all amounts of any nature whatsoever payable during
such Fiscal Year under any other ordinance of Lessor pursuant to which Bonds are
issued into funds with purposes similar to the aforementioned

29

--------------------------------------------------------------------------------


Ordinance 319 funds, including coverage payments, reduced in all cases by an
amount equal to any interest payable on Bonds during such Fiscal Year from Bond
proceeds.

        12.  "Bond Fund" shall mean the fund of such name as established
pursuant to Ordinance 319.

        13.  "Bond Ordinance" shall mean Ordinance 319 and such other ordinances
enacted and amended from time to time under which Lessor is authorized to issue
Bonds.

        14.  "Bond Reserve Account" shall mean the fund of such name as
established pursuant to Ordinance 319.

        15.  "Cost Centers" shall mean the South Terminal Cost Center and the
North Terminal Cost Center, which shall be certain areas of the Airport grouped
together for the purpose of accounting for revenues, O&M Expenses and Bond Debt
Service. Each such area is a Cost Center.

        16.  "Cost of the North Terminal" shall mean, for any Fiscal Year, the
Cost of the North Terminal calculated for that Fiscal Year pursuant to
Article IIIA.2(b)(v).

        17.  "Cost of the North Terminal County-Controlled Airline Space" shall
mean, for any Fiscal Year, the Cost of the North Terminal County-Controlled
Airline Space calculated for that Fiscal Year pursuant to Article IIIF.

        18.  "Cost of the North Terminal Airline Premises" shall mean, for any
Fiscal Year, the Cost of the North Terminal Airline Premises Area calculated for
that Fiscal Year pursuant to Article IIIA.2.(b)(v).

        19.  "Cost of the South Terminal" shall mean, for any Fiscal Year, the
Cost of the South Terminal calculated for that Fiscal Year pursuant to
Article IIIA.2.(b)(iv).

        20.  "Cost of the South Terminal County-Controlled Airline Space" shall
mean, for any Fiscal Year, the Cost of the South Terminal County-Controlled
Airline Space calculated for that Fiscal Year pursuant to Article IIIF.

        21.  "Cost of the South Terminal Airline Premises" shall mean, for any
Fiscal Year, the Cost of the South Terminal Airline Premises Area calculated for
that Fiscal Year pursuant to Article IIIA.2.(b)(iv).

        22.  "County-Controlled Airline Space" shall mean South Terminal
County-Controlled Airline Space and North Terminal County-Controlled Airline
Space.

        23.  "County-Controlled Airline Space Revenues" shall mean revenue
received by Lessor for the use of County-Controlled Airline Space.

        24.  "County Discretionary Fund" shall mean the fund of such name as
established pursuant to Ordinance 319.

        25.  "Date of Beneficial Occupancy" shall mean, with regard to any
terminal facility, the date on which an air transportation company occupies such
facility for the operation of its Air Transportation business.

        26.  "Excess Costs of the North Terminal Airline Premises" shall have
the meaning set forth in Article IIIE.5.

        27.  "Excess Costs of the South Terminal Airline Premises" shall have
the meaning set forth in Article IIIE.2.

        28.  "Excess South Terminal Costs" shall have the meaning set forth in
Article IIIE.3.

        29.  "Excess North Terminal Costs" shall have the meaning set forth in
Article IIIE.7.

30

--------------------------------------------------------------------------------


        30.  "Exclusive Existing Terminal Space" shall mean Exclusive Use
Premises in the Existing Terminal Facilities.

        31.  "Exclusive Use Premises" shall mean space, improvements and
facilities at the Airport leased for the exclusive use of an air carrier.

        32.  "Existing Terminal Facilities" shall mean space, improvements and
facilities in the terminals in operation at the Airport immediately prior to the
Date of Beneficial Occupancy of any space in the South Terminal.

        33.  "Existing Terminal Space To Be Demolished" shall have the meaning
set forth in Article IB.1.

        34.  "FAA" shall mean the Federal Aviation Administration, or any
successor agency.

        35.  "Facilities Use Fees" shall mean the fees for use of FIS Facilities
charged pursuant to Article IIIC.

        36.  "Final Audit" shall have the meaning set forth in
Article IIIG.5.(b).

        37.  "FIS Facilities" shall mean that portion of the terminals at the
Airport consisting of facilities for the United States Custom Service, the
United States Immigration and Naturalization Service, the United States
Department of Health and Human Services and the United States Department of
Agriculture, and any successor departments or services thereto, for the
processing of arriving international passengers.

        38.  "Fiscal Year" shall mean October 1 of any year through September 30
of the following year, or such other fiscal year as Lessor may adopt for the
Airport.

        39.  "June 6, 2001 Weighted Majority Request" shall have the meaning set
forth in Exhibit H.

        40.  "Junior Lien Bond Fund" shall mean the fund of such name as
established pursuant to Ordinance 319.

        41.  "Lessee's Existing Terminal Space" shall have the meaning set forth
in Article IB.1.

        42.  "Lessee's Preferential South Terminal Space" shall have the meaning
set forth in Article IB.2.(a).

        43.  "Majority-in-Interest of the air carriers" shall mean either
(i) seventy-five percent (75%) of the Signatory Airlines who together have
landed fifty-one percent (51%) of the total landed weight of all such Signatory
Airlines during the immediately preceding calendar year (as such weight is
reflected by official Airport records), or (ii) fifty-one percent (51%) of the
Signatory Airlines who have together landed seventy-five percent (75%) of the
total landed weight of all such Signatory Airlines during the immediately
preceding calendar year (as such weight is reflected by official Airport
records).

        44.  "Mid-Year Projection" shall have the meaning set forth in
Article IIIG.4.

        45.  "New Bonds" shall have the meaning set forth in Exhibit H.

        46.  "North Terminal" shall mean the new north terminal facilities at
the Airport to be constructed by the County to replace the Existing Terminal
Facilities, provided that prior to the Date of Beneficial Occupancy of the North
Terminal, references herein to the North Terminal shall mean the Existing
Terminal Facilities, as such facilities are modified by the Northwest Demolition
Project.

        47.  "North Terminal Cost Center" shall mean the Cost Center of the same
name described in Exhibit J, which includes the land identified as the North
Terminal on Exhibit J, and all facilities, equipment and improvements now or
hereafter located thereon, including all passenger terminal buildings,
connecting structures, passenger walkways and tunnels, concourses, hold areas
and federal

31

--------------------------------------------------------------------------------


inspection service facilities, and any additions and improvements thereto, as
that land, facilities, equipment and improvements may change from time to time.

        48.  "North Terminal County-Controlled Airline Space" means certain
airline areas in the North Terminal, including but not limited to, holdrooms,
ticket counters, baggage claim areas, outbound baggage rooms, international
baggage pick-up, and recheck lobbies, which the County may from time to time
retain under its exclusive control and possession and are not leased to an
airline pursuant to an Airport Agreement.

        49.  "North Terminal County-Controlled Airline Space Revenues" shall
mean, for any Fiscal Year, revenues received or receivable by the County for
that Fiscal Year for the use of North Terminal County-Controlled Airline Space.

        50.  "North Terminal Airline Premises" shall mean collectively, the
Preferential North Terminal Space and the Shared Use North Terminal Space.

        51.  "O&M Expenses" shall mean, for any Fiscal Year, direct and indirect
expenses of maintenance, operation and administration of the Airport (including,
but not limited to, the South Terminal and the North Terminal) for such Fiscal
Year.

        52.  "Operation and Maintenance Reserve Fund" shall mean the fund of
such name as established pursuant to Ordinance 319.

        53.  "Ordinance 319" shall mean that Amended and Restated Master Airport
Revenue Bond Ordinance No. 319 adopted by the County Commission of Lessor on
April 14, 1998, as such ordinance has been amended or supplemented from time to
time.

        54.  "Other Available Moneys" shall mean, for any Fiscal Year, the
amount of money determined by Lessor's Director of Airports in concurrence with
the Chief Financial Officer of Lessor to be transferred by Lessor for such
Fiscal Year from PFCs or other sources other than Revenues (as defined in
Ordinance 319) to any fund created under any Bond Ordinance and used to pay
principal and interest on Bonds.

        55.  "Passenger Credit" shall mean, for any Fiscal Year, the credits the
Signatory Airlines are entitled to receive for that Fiscal Year pursuant to
Article IIIH.

        56.  "Passenger Credit Revenue Amount" shall mean, for any Fiscal Year,
the sum of (1) the amount of the four non-airline revenue line items on the
County's audited financial statements for the Airport for such Fiscal Year
currently entitled "Food and Beverage," "News/Gifts," "Other
Concessions/Duty-free" and "Pay Phone/Telecommunications", or if such titles
change, the line items that include the same type of revenue, and (2) the
amount, if any, required to be added to the amount in (i) in order for the
Activity Fee rate for such Fiscal Year to not be less than $.35 per thousand
pound unit of Approved Maximum Landing Weight.

        57.  "Persons" shall mean natural persons, firms, corporations,
partnerships, limited liability companies and other legal entities.

        58.  "PFCs" shall mean passenger facility charges imposed by Lessor
pursuant to the Aviation and Safety Capacity Expansion Act of 1990, Pub. L.
101-508, Title IX, Subtitle B, §§ 9110 and 911, recodified as 49 U.S.C. 40117,
as amended from time to time, and Part 158 of the Federal Aviation Regulations
(14 CFR Part 158), as amended from time to time.

        "Preferential South Terminal Space" shall mean Preferential Use Premises
in the South Terminal.

        59.  "Preferential North Terminal Space" shall mean Preferential Use
Premises in the North Terminal.

32

--------------------------------------------------------------------------------


        60.  "Preferential South Terminal Space" shall mean Preferential Use
Premises in the South Terminal.

        61.  "Preferential Use Premises" shall mean space, improvements and
facilities at the Airport provided to an air carrier on a preferential,
non-exclusive manner, e.g., in the manner provided in Article IB.2.(b).

        62.  "Producer Price Index" shall mean the Producer Price Index/All
Commodities published by the United States Department of Labor, Bureau of Labor
Statistics (January, 1996 = 100), or if such index is discontinued or otherwise
becomes unavailable to the public, the most nearly comparable index published by
a recognized financial institution, financial publication or university.

        63.  "Project Development Agreement" shall mean the Amended and Restated
Project Development Agreement dated as of the same date as this Agreement,
between Lessor and Lessee.

        64.  "Projection" shall have the meaning set forth in Article IIIG.2.

        65.  "Renewal and Replacement Fund" shall mean the fund of such name as
established pursuant to Ordinance 319.

        66.  "Revenue Fund" shall mean the fund of such name as established
pursuant to Ordinance 319.

        67.  "Revenue Requirement" shall have the meaning set forth in
Article IIIB.1.

        68.  "Series 1998A Bonds" shall have the meaning set forth in Exhibit H.

        69.  "Shared Use Domestic North Terminal Space" shall mean Shared Use
North Terminal Space that is used exclusively for domestic operations.

        70.  "Shared Use International North Terminal Space" shall mean Shared
Use North Terminal Space that is used exclusively for international operations.

        71.  "Shared Use Swing North Terminal Space" shall mean Shared Use North
Terminal Space that is used for both domestic and international operations.

        72.  "Shared Use North Terminal Space" shall mean Shared Use Premises in
the North Terminal.

        73.  "Shared Use Premises" shall mean space, improvements and facilities
at the Airport to be used jointly or in common by air carriers, excluding
County-Controlled Airline Space and FIS Facilities.

        74.  "Shared Use Domestic South Terminal Space" shall mean Shared Use
South Terminal Space that is used exclusively for domestic operations.

        75.  "Shared Use International South Terminal Space" shall mean Shared
Use South Terminal Space that is used exclusively for international operations.

        76.  "Shared Use Swing South Terminal Space" shall mean Shared Use South
Terminal Space that is used for both domestic and international operations.

        77.  "Shared Use South Terminal Space" shall mean Shared Use Premises in
the South Terminal.

        78.  "Signatory Airlines" shall mean Lessee and those air carriers who
have executed an agreement substantially similar to the First Amended and
Restated Airport Agreement. After October 1, 2008, in order to be a Signatory
Airline, an air carrier shall also have executed an agreement substantially
similar to this Agreement (except for the premises leased thereunder).

        79.  "South Terminal" shall mean the south terminal facilities at the
Airport constructed pursuant to the Project Development Agreement, as such
facilities are modified from time to time.

        80.  "South Terminal Airline Premises" shall mean collectively, the
Preferential South Terminal Space and the Shared Use South Terminal Space.

33

--------------------------------------------------------------------------------

        81.  "South Terminal Cost Center" shall mean the Cost Center of the same
name described in Exhibit J, which includes the land identified as the South
Terminal on Exhibit J, and all facilities, equipment and improvements now or
hereafter located thereon, including all passenger terminal buildings,
connecting structures, passenger walkways and tunnels, concourses, hold areas
and federal inspection service facilities, and any additions and improvements
thereto, as that land, facilities, equipment and improvements may change from
time to time.

        82.  "South Terminal County-Controlled Airline Space" shall mean certain
airline areas in the South Terminal, including, but not limited to, holdrooms,
ticket counters, baggage claim areas, outbound baggage rooms, international
baggage pick-up, and recheck lobbies, which the County may from time to time
retain under its exclusive control and possession and are not leased to an
airline pursuant to an Airport Agreement.

        83.  "South Terminal County-Controlled Airline Space Revenues" shall
mean, for any Fiscal Year, revenues received or receivable by the County for
that Fiscal Year for the use of South Terminal County-Controlled Airline Space.

        84.  "Special Facility Revenues" shall have the meaning for such term
set forth in Ordinance 319.

        85.  "Special Facility Revenue Bond" shall mean a bond of Lessor secured
solely by Special Facility Revenues.

        86.  "Surplus North Terminal County-Controlled Airline Space Revenues"
shall have the meaning set forth in Article IIIE.5.

        87.  "Surplus South Terminal County-Controlled Airline Space Revenues"
shall have the meaning set forth in Article IIIE.1.

        88.  "Terminal Charges" shall mean the rentals, use charges and
facilities use fees established pursuant to Article IIIA and IIIC.

        89.  "Terminal Rentals" shall mean the rentals established pursuant to
Article IIIA.2.

        90.  "Terminal Rental Rate" shall mean, for any Fiscal Year, the rate
established as such pursuant to Article IIIA.2(b).

        91.  "Terminal Use Charges" shall mean the use charges established
pursuant to Article IIIA.3.

        92.  "Weighted Majority" shall mean either (a) Signatory Airlines which,
in the aggregate, landed eighty-five percent (85%) or more of the landed weight
of all Signatory Airlines for the preceding twelve-month period for which
records are available, or (b) all but one of the Signatory Airlines regardless
of landed weight.

        93.  "Year-End Adjustment" shall mean, for any Fiscal Year, the payments
required to be made by the Signatory Airlines, and/or the credits the Signatory
Airlines are entitled to receive, for that Fiscal Year pursuant to Article IIIE.

ARTICLE XXIX

PARAGRAPH HEADINGS

        The paragraph headings contained herein are for convenience in reference
and are not intended to define or limit the scope of any provision of this
Agreement.

34

--------------------------------------------------------------------------------


ARTICLE XXX

INVALID PROVISION

        In the event any covenant, condition or provision herein contained is
held to be invalid by any court of competent jurisdiction, the invalidity of any
such covenant, condition or provision shall in no way affect any other covenant,
condition or provision herein contained; provided that the invalidity of any
such covenant, condition or provision does not materially prejudice either
Lessor or Lessee in its respective rights and obligations contained in the valid
covenants, conditions or provisions of this Agreement.

ARTICLE XXXI

SUCCESSORS AND ASSIGNS BOUND BY COVENANTS

        All the covenants, stipulations and agreements in this Agreement shall
extend to and bind the legal representatives, successors and assigns of the
respective parties hereto.

ARTICLE XXXII

RIGHT TO LEASE TO UNITED STATES GOVERNMENT

        It is agreed that during time of war or national emergency the Lessor
shall have the right to lease the landing area or any part thereof to the United
States Government for military or naval use, and, if any such lease is executed,
the provisions of this instrument insofar as they are inconsistent with the
provisions of the lease to the Government shall be suspended.

        It is agreed that this lease shall be subordinate to the provisions of
any existing or future agreement between the Lessor and the United States,
relative to the operation or maintenance of the Airport, the execution of which
has been or may be required as a condition precedent to the expenditure of
Federal funds for the development of the Airport.

ARTICLE XXXIII

COVENANTS AGAINST DISCRIMINATION

        A.    COVENANT PURSUANT TO REQUIREMENTS OF THE DEPARTMENT OF
TRANSPORTATION:    Lessee, for itself, its personal representatives, successors
in interest, and assigns, as a part of the consideration hereof, does hereby
covenant and agree as a covenant running with the land, that (1) no person on
the grounds of race, color, national origin or gender shall be excluded from
participation in, denied the benefits of, or be otherwise subjected to
discrimination in the use of facilities at the Airport, (2) that in the
construction of any improvements on, over, or under land at the Airport and the
furnishing of services thereon, no person on the grounds of race, color,
national origin or gender shall be excluded from participation in, denied the
benefits of, or otherwise be subjected to discrimination, (3) that Lessee shall
use the premises in compliance with all other requirements imposed by or
pursuant to Title 49, Code of Federal Regulations, Department of Transportation,
Subtitle A, Office of the Secretary, Part 21, Nondiscrimination in
Federally-assisted Programs of the Department of Transportation—Effectuation of
Title VI of the Civil Rights Act of 1964, and as said Regulations may be
amended. In the event of a breach of any of the above non-discrimination
covenants, Lessor shall have the right to terminate this agreement and to
reenter and repossess said land and the facilities thereon, and hold the same as
if said agreement had never been made or issued.

35

--------------------------------------------------------------------------------


        B.    EMPLOYMENT:    The parties hereto hereby covenant not to
discriminate against an employee or applicant for employment with respect to his
or her hire, tenure, terms, conditions or privileges of employment, or any
matter directly or indirectly related to employment because of his or her age or
sex, except where based on a bona fide occupational qualification, or because of
his or her race, color, religion, national origin or ancestry, and to require a
similar covenant on the part of any sublessee hereunder and any subcontractor
employed as a result, or in connection with the exercise of rights granted
and/or the performance of obligations assumed under this Agreement.

        C.    AFFIRMATIVE ACTION PROGRAM:    In addition to the foregoing, the
parties hereto agree to carry out and be subject to the provisions of Addendum
1, entitled "NON-DISCRIMINATION AFFIRMATIVE ACTION AND SET ASIDE PROGRAMS FOR
WAYNE COUNTY" attached hereto and made a part hereof.

        D.    DISADVANTAGED BUSINESS ENTERPRISE:    Lessee agrees to comply with
the following policy and requirements of the Department of Transportation:

        1.    POLICY.    It is the policy of the Department of Transportation
that disadvantaged business enterprises as defined in 49 CFR Part 23 shall have
the maximum opportunity to participate in the performance of contracts financed
in whole or in part with Federal funds under this Agreement. Consequently the
disadvantaged business enterprise requirements of 49 CFR Part 23 apply to this
Agreement.

        2.    DBE OBLIGATION.    (i) The recipient or its contractor agrees to
ensure that disadvantaged business enterprises as defined in 49 CFR Part 23 have
the maximum opportunity to participate in the performance of contracts and
subcontracts financed in whole or in part with Federal funds provided under this
Agreement. In this regard all recipients or contractors shall take all necessary
and reasonable steps in accordance with 49 CFR Part 23 to ensure that
disadvantaged business enterprises have the maximum opportunity to compete for
and perform contracts. Recipients and their contractors shall not discriminate
on the basis of race, color, national origin, or sex in the award and
performance of Department of Transportation-assisted contracts.

        Failure of a contractor or subcontractor to carry out the requirements
set forth in paragraph 23.43(a) of 49 CFR Part 23 shall constitute a breach of
contract and, after notification of the Department of Transportation, may result
in termination of the Agreement or contract by the recipient or such remedy as
the recipient deems appropriate.

        The definitions set forth in paragraph 23.5 of 49 CFR Part 23 shall
apply to the foregoing statements concerning disadvantaged business enterprises.

ARTICLE XXXIV

CONFORMITY OF AGREEMENT

        In the event that Lessor shall hereafter enter into any lease, contract
or agreement with any other scheduled air transport operator, with respect to
the use of the Airport or terminal facilities, containing more favorable terms
than this Agreement, or shall hereafter grant to any other scheduled air
transport operator, rights or privileges with respect thereto which are not
accorded to Lessee hereunder, then the same rights, privileges and more
favorable terms shall be concurrently and automatically made available to
Lessee.

36

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first above written.

    COUNTY OF WAYNE
CHIEF EXECUTIVE OFFICER
 
 
/s/ EDWARD H. MCNAMARA

--------------------------------------------------------------------------------

Edward H. McNamara
 
 
NORTHWEST AIRLINES, INC.
 
 
By
 
/s/ JAMES M. GREENWALD, VP

--------------------------------------------------------------------------------

    Its   Facilities and Airport Affairs

--------------------------------------------------------------------------------

37

--------------------------------------------------------------------------------


EXHIBIT A
[Map of Airport]



EXHIBIT B
[Map of Lessee's Existing Terminal Space]



EXHIBIT C
[Maps of Lessee's Preferential South Terminal Space and Shared Use South
Terminal Space]


--------------------------------------------------------------------------------


EXHIBIT D


Protocol for Use of International Gates Midfield Terminal


        This Exhibit sets fourth utilization procedures for the
twelve-(12) international gates at the McNamara Terminal and shall take effect
upon commencement of operations at such gates. These procedures will apply to
any future international gates at the McNamara Terminal.

        The International gates, together with related hold rooms, passenger
loading bridges, ramp access and baggage facilities shall be made available for
arrivals or departures based on the following priorities:

1.Regularly scheduled international airline service, with existing service
having precedence over new service;

2.Regularly scheduled Northwest domestic service;

3.International charter arrivals, if and for so long as the Federal government
prohibits FIS operations at the Berry International Terminal;

4.Irregular or Diversion international arrivals of scheduled airline;

5.Delayed international charter arrivals when the expected delay for the flight
to use the Berry International Terminal will exceed 90 minutes and use of the
McNamara Terminal FIS gate will not interfere with the scheduled international
or domestic use of that gate.

6.Northwest Airlines domestic irregular and diversion aircraft.

        In the event the FAA makes a determination in writing that the foregoing
priority of regularly scheduled Northwest domestic service over international
charter arrivals if and for so long as the Federal government prohibits FIS
operations at the Berry International Terminal would cause the international
gates at the Midfield Terminal to cease to be PFC-eligible or would be a
non-competitive procedure, Lessor and Lessee shall negotiate in good faith a
resolution permitting international charter arrivals to have access to FIS
operations on a basis sufficient to satisfy all applicable governmental
requirements, charter arrivals at the Midfield Terminal international gates on a
reasonable basis considering the scheduled operations of Lessee.

        The following criteria will be used to make the determination that an
airline is offering scheduled service:

•The International operation of the airline generally has passengers connecting
at the Airport on-line, inter-line, or via code share, and the operational need
for connecting facilities.

•The Airline operating the flight is a signatory under the use and lease
agreement of the Airport.

•The Airline holds all necessary government approvals to operate international
regularly scheduled service.

•The Airlines international service is scheduled on a year-round basis or is
offered seasonally on an annual basis.

•The Airline's schedules are published in the Official Airline Guide and
displayed in computer reservation systems, and the fares regularly published by
the Airline Tariff Publishing Company.

•The Airlines provide reservation services and create PNRs (passenger name
records) for the flights with its own employees.

        International operations that meet these criteria overall shall be
considered international regularly scheduled flights for purposes of this
protocol. However, the failure to meet any one or more criteria shall not
necessarily preclude the operation from being considered an international
regularly scheduled flight. The Airport's goal of optimizing overall airport
operating efficiency shall be an important consideration.

--------------------------------------------------------------------------------


        The County will review with Northwest Airlines and other scheduled
international carriers, on an annual (or more frequent) basis, the procedures
for scheduling, gate occupancy times, ramp storage locations and penalties for
non-compliance.

--------------------------------------------------------------------------------


EXHIBIT E:
Allocation of O&M Expenses, Bond Debt Service and Other Available Moneys


O&M Expenses

Cost Center

North Terminal

        O&M Expenses attributable to the operation and maintenance of the North
Terminal, including any passenger bridges and connectors to parking garages as
well as immediate curbside. These expenses include, but are not limited to, the
following:

•Payroll and fringe benefit cost of County employees directly allocable to North
Terminal operation & maintenance

•Security expenses

•Janitorial expenses

•Repairs and maintenance

•Supplies

•Utilities (includes HVAC, water sewage, electric, etc.)

•Capital items procured from O&M budget

South Terminal

        O&M Expenses attributable to the operation and maintenance of the South
Terminal, including any passenger bridges and connectors to parking garages as
well as immediate curbside. These expenses include, but are not limited to, the
following:

•Costs associated with the Assigned Operations and Maintenance Functions

•Payroll and fringe benefit costs of County employees directly allocable to
South Terminal operation & maintenance

•Security Expenses

•Supplies

•Utilities (includes HVAC, water, sewage, electric, etc.)

•Capital items procured from O&M budget

Rest of Airport

        All other O&M Expenses not allocable to either the North or South
Terminal Cost Center. These include, but are not limited to, the following:

•Payroll and fringe benefit costs of County employees not allocable to North and
South Terminal Cost Centers

•Costs associated with all parking garages, lots and facilities

•All costs associated with Airport access roadways, including Airport signage

•Shuttle bus costs

•General Airport Costs (i.e. landscaping, insurance, fire & rescue, etc.)

--------------------------------------------------------------------------------

•Utilities (includes HVAC, water, sewage, electric, etc.)

•County administrative costs and chargebacks

•Capital items procured from O&M budget

•All airfield costs including expenses attributable to the North Terminal and
South terminal apron and taxiways

•Professional services contracts and costs not directly allocable to terminal
cost centers

--------------------------------------------------------------------------------



Bond Debt Service

Cost Center

North Terminal

        1)    Bond Debt Service attributable to Series 1998A Bonds issued for:

•Existing Terminal Projects

        2)    Bond Debt Service attributable to New Bonds issued to fund:

•North Terminal Redevelopment Project (excluding Bond Debt Service attributable
to the North Terminal apron and taxiways)

        3)    Bond Debt Service attributable to any Bonds issued in the future
(other than New Bonds) to finance North Terminal improvements, additions or
other modifications

South Terminal

        1)    Bond Debt Service attributable to New Bonds and Series 1998A Bonds
issued to fund

•Midfield Terminal Project Phase I and II (excluding Bond Debt Service
attributable to the Midfield Terminal Phase II apron and taxiways, the south
employee parking lot and Taxiway Q)

        2)    Bond Debt Service attributable to any Bonds issued in the future
(other than New Bonds) to finance South Terminal improvements, additions or
other modifications

Rest of Airport

        1)    All outstanding Bond Debt Service attributable to Bonds issued
prior to 1998

        2)    All Bond Debt Service attributable to Series 1998A Bonds issued to
fund projects other than the Existing Terminal Projects and the Midfield
Terminal Project Phase I

        3)    All Bond Debt Service attributable to Series 1998B Bonds

        4)    Bond Debt Service attributable to New Bonds issued to fund:

•North Terminal Redevelopment Project apron and taxiways

•Midfield Terminal Phase II Project apron and taxiways

•Taxiway Q Project

•South Employee Parking Lot Project

•Noise Mitigation Project

•Vehicles and Equipment Project

•Central Admin Building and Training Complex Project

•West Airfield Improvements Project

•Runway 3L-21R Shoulders Overburden Project

        5)    Bond Debt Service attributable to any Bonds issued in the future
(other than New Bonds) to finance improvements, additions or other modifications
other than North or South Terminal

--------------------------------------------------------------------------------

Other Available Moneys

        1.    Each Fiscal Year, PFCs that are required to be used during such
Fiscal Year as set forth in Exhibit H shall be allocated to the North Terminal
Cost Center, the South Terminal Cost Center and the rest of the Airport as
follows:

Cost Center

North Terminal

1.Existing Terminal Projects (100% of Series 1998A Bonds PFC eligible Bond Debt
Service)

2.North Terminal Redevelopment Project (excluding apron and taxiways) (100% of
New Bond PFC eligible Bond Debt Service)

South Terminal

1.Midfield Terminal Phase I Project (100% of Series 1998A Bonds PFC eligible
Bond Debt Service)

2.Midfield Terminal Phase II Project (excluding apron and taxiways, south
employee parking lot and Taxiway Q) (100% of New Bond PFC eligible Bond Debt
Service)

Rest of Airport

1.Services 1998A Bonds issued to fund Other CIP Projects (77% of Bond Debt
Service)

2.North Terminal Redevelopment Project apron and taxiways (100% of New Bond PFC
eligible Bond Debt Service)

3.Midfield Terminal Phase II Project apron and taxiways, and Taxiway Q) (100% of
New Bond PFC eligible Bond Debt Service)

4.Noise Mitigation Project (100% of New Bond PFC eligible Bond Debt Service)

5.Vehicle and Equipment Project (100% of New Bond PFC eligible Bond Debt
Service)

6.West Airfield Improvements Project (100% of New Bond PFC eligible Bond Debt
Service except with respect to Runway 4/22 elements as set forth in Exhibit H)

7.Runway 3L-21R Shoulders Overburden Project (100% of New Bond PFC eligible Bond
Debt Service)

8.Center Runway Rehabilitation Project (100% of New Bond PFC eligible Bond Debt
Service)

9.Runway Surface Monitor System Project (100% of New Bond PFC eligible Bond Debt
Service)

10.Surface Movement Guidance System Lighting Project (100% of New Bond PFC
eligible Bond Debt Service)

11.Hold Pad East of 4L Project (100% of New Bond PFC eligible Bond Debt Service)

12.Third Fire Station ARFF Project (100% of New Bond PFC eligible Bond Debt
Service)

        2.    Federal grant proceeds received from the FAA for 2002 through 2008
pursuant to Lessor's FAA Letter of Intent as reimbursement for the Runway 4L/22R
and related projects and the South Terminal apron and related projects shall be
allocated to the rest of the Airport.

--------------------------------------------------------------------------------


EXHIBIT F
[Map of Airport Parcels to be Sold]


--------------------------------------------------------------------------------


EXHIBIT G


Corporation Counsel Staff Assigned To
Detroit Metropolitan Airport

Position


--------------------------------------------------------------------------------

  Description

--------------------------------------------------------------------------------

  Salary

--------------------------------------------------------------------------------

9979   Principal Attorney   $ 89,355
9976
 
Asst. Corp. Counsel
Attorney IV
 
$
70,836
9913
 
Asst. Corp. Counsel
Attorney III
 
$
58,909
Total Salaries
 
 
 
$
219,100
Fringe Benefits @ 59.47%
 
 
 
$
130,299
 
 
 
 


--------------------------------------------------------------------------------


Total Salaries & Fringe Benefits
 
 
 
$
349,399

        The above positions are assigned to the Airport on a full-time basis.

--------------------------------------------------------------------------------

Airport Finance Office
996 Salaries and Fringe Information

Position


--------------------------------------------------------------------------------

  Classification

--------------------------------------------------------------------------------

  Salary

--------------------------------------------------------------------------------

66900   Dept Mgr 7   $ 57,967 66901   Dept Exec 6     67,244 66903   Buyer 2    
32,249 66904   Dept Mgr 1     35,967 66905   Account Clerk 2     29,308 66907  
Dept Mgr 3     39,555 66908   Clerical Leader     25,736 66909   Accountant 3  
  34,304 66910   Typist 3     20,303 66912   Clerical Leader     28,716        

--------------------------------------------------------------------------------

        $ 371,349
Fringes
 
 
 
$
220,841

        The above positions are assigned to the Airport on a full-time basis.

--------------------------------------------------------------------------------

EXHIBIT H
REQUIRED USE OF PFCs

Capital Projects

        Lessor must use PFCs to pay the maximum amount (except as set forth
below) of PFC-eligible Bond Debt Service on (i) the Bonds designated as
Series 1998A (the "Series 1998A Bonds") and issued to pay the costs of the
capital projects listed below under the heading "Series 1998A Bonds", and
(ii) Bonds to be issued to pay the costs of the capital projects listed below
under the heading "New Bonds" (the "New Bonds"), in each case as described in
the Weighted Majority approvals of each of the below listed capital projects as
such Weighted Majority approvals are in effect on the date of this Agreement;
provided that the requirement to use PFCs to pay the maximum amount of
PFC-eligible Bond Debt Service on the New Bonds shall only apply to those New
Bonds issued to pay the costs for such capital projects set forth in Lessor's
June 6, 2001 request for Weighted Majority approval of such projects (the
"June 6, 2001 Weighted Majority Request"):

A.    Series 1998A Bonds

1.Midfield Terminal Project—Phase I

2.Existing Terminal Projects

3.Other CIP Projects (but not more than 77% of total Bond Debt Service
attributable to these projects)

B.    New Bonds(1)

--------------------------------------------------------------------------------

(1)The County will use PFCs on a pay-as-you go basis to pay the PFC-eligible
coverage requirements on the New Bonds to be issued to pay the costs of projects
B.1, B.2, B.3, B.4, B.5, B.6 and B.11.

1.Midfield Terminal Project—Phase II (excluding the South Employee Parking Lot)

2.North Terminal Redevelopment Project

3.Noise Mitigation Program

4.Vehicles/Equipment

5.West Airfield Improvements (provided that PFCs shall be used to pay
PFC-eligible Bond Debt Service on New Bonds issued to pay the costs of the
Runway 4/22 Construction project element of the West Airfield improvements only
to the extent that the amount of PFCs used for such purpose in any Fiscal Year,
when added to the amount of PFCs used in such Fiscal Year to pay PFC-eligible
Bond Debt Service on Series 1998A Bonds issued to pay the costs of projects A.1
and A.2 above, does not exceed $40 million)

6.Runway 3L-21R Shoulders/Overburden Project

7.Center Runway Rehabilitation Project

8.Runway Surface Monitor System Project

9.Surface Movement Guidance System Lighting Project

10.Hold Pad East of 4L

11.Third Fire Station (ARFF)

Priority Use of Available PFCs

        If in any Fiscal Year available PFCs are insufficient to pay as set
forth above PFC-eligible Bond Debt Service for such Fiscal Year on the
Series 1998A Bonds and the New Bonds issued to pay the

--------------------------------------------------------------------------------


costs of the projects listed above, such available PFCs will be used to pay
PFC-eligible Bond Debt Service in the following order of priority:

        1.    First, to pay PFC-eligible Bond Debt Service on the Series 1998A
Bonds issued to pay the costs of projects A.1 and A.2 above, allocated between
such projects on a pro rata basis in accordance with the amount of total Bond
Debt Service attributable to such projects; provided that the amount of
available PFCs used for this purpose in any Fiscal Year shall not exceed the
lesser of (a) the PFC revenues received by Lessor in such Fiscal Year that are
attributable to a PFC of $3, and (b) $45,996,580;

        2.    Second, to pay a maximum of 77% of total Bond Debt Service on the
Series 1998A Bonds issued to pay the costs of the projects in A.3 above;

        3.    Third, to pay PFC-eligible Bond Debt Service on New Bonds issued
to pay the costs of the terminal portions of projects B.1 and B.2 above (i.e.,
excluding the Taxiway Q and apron and other taxiway portions of such projects),
allocated between such projects on a pro rata basis in accordance with the
amount of PFC-eligible Bond Debt Service attributable to such terminal portions
of such projects; and

        4.    Fourth, to pay PFC-eligible Bond Debt Service on New Bonds issued
to pay the costs of the airfield related portions of projects B.1 through B.6
above (i.e., projects B.3 through B.6, and the Taxiway Q and apron and other
taxiway portions of projects B.1 and B.2), and New Bonds issued to pay the costs
of projects B.7 through B.11 above, allocated between (a) such airfield related
portions of projects B.1 through B.6 above on the one hand and (b) projects B.7
through B.11 on the other hand on a pro rata basis in accordance with the amount
of total Bond Debt Service attributable to (i) the airfield related portions of
projects B.1 through B.6 above on the one hand and (ii) projects B.7 through
B.11 above on the other hand.

        PFC-eligible Bond Debt Service in any Fiscal Year on any Bonds issued
after January 18, 2001 to pay the cost of additional capital projects not
identified above may not be paid with PFCs unless (and solely to the extent
that) there are remaining available PFCs in such Fiscal Year after available
PFCs have been applied in such Fiscal Year to pay all PFC-eligible Bond Debt
Service on the Series 1998A Bonds (except for the Series 1998A Bonds issued to
pay for the projects in A.3 above, in which case the percentage of PFC-eligible
Debt Service to be paid with PFCs is 77%) and on New Bonds issued to pay the
capital project costs set forth in the June 6, 2001 Weighted Majority Request
(including New Bonds issued to pay the costs of the Runway 4/22 Construction
project portion of project B.5 above to the extent set forth in B.5 above).

        Subject to the priority use of available PFCs as set forth above, Lessor
shall use legally available PFCs to pay all interest due prior to October 1,
2008, on New Bonds issued to pay the costs of projects B.1 through B.2 above
(including interest on New Bonds issued to pay both PFC-eligible and ineligible
portions of such projects).

--------------------------------------------------------------------------------


EXHIBIT I


FACILITY USE FEE SCHEDULE
Detroit Metropolitan Wayne County Airport
For Operating Years ended September 30

 
  Till DBO

--------------------------------------------------------------------------------

  2002

--------------------------------------------------------------------------------

  2003

--------------------------------------------------------------------------------

  2004

--------------------------------------------------------------------------------

  2005

--------------------------------------------------------------------------------

  2006

--------------------------------------------------------------------------------

  2007

--------------------------------------------------------------------------------

  2008

--------------------------------------------------------------------------------

  2009

--------------------------------------------------------------------------------

  2010

--------------------------------------------------------------------------------

  2011

--------------------------------------------------------------------------------

  2012

--------------------------------------------------------------------------------

Berry Terminal   $ 4.50   $ 3.50   $ 3.50   $ 3.50   $ 3.50   $ 3.50   $ 3.50  
$ 3.50   $ 4.00   $ 4.00   $ 4.00   $ 4.00 Midfield Terminal     N/A   $ 4.50  
$ 4.50   $ 4.50   $ 4.50   $ 4.50   $ 4.50   $ 4.50   $ 5.00   $ 5.00   $ 5.00  
$ 5.00
 
 
2013

--------------------------------------------------------------------------------


 
2014

--------------------------------------------------------------------------------


 
2015

--------------------------------------------------------------------------------


 
2016

--------------------------------------------------------------------------------


 
2017

--------------------------------------------------------------------------------


 
2018

--------------------------------------------------------------------------------


 
2019

--------------------------------------------------------------------------------


 
2020

--------------------------------------------------------------------------------


 
2021

--------------------------------------------------------------------------------


 
2022

--------------------------------------------------------------------------------


 
2023

--------------------------------------------------------------------------------


 
2024

--------------------------------------------------------------------------------

Berry Terminal   $ 4.00   $ 4.50   $ 4.50   $ 4.50   $ 4.50   $ 4.50   $ 5.00  
$ 5.00   $ 5.00   $ 5.00   $ 5.00   $ 5.50 Midfield Terminal   $ 5.00   $ 5.50  
$ 5.50   $ 5.50   $ 5.50   $ 5.50   $ 6.00   $ 6.00   $ 6.00   $ 6.00   $ 6.00  
$ 6.00
 
 
2025

--------------------------------------------------------------------------------


 
2026

--------------------------------------------------------------------------------


 
2027

--------------------------------------------------------------------------------


 
2028

--------------------------------------------------------------------------------


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  Berry Terminal   $ 5.50   $ 5.50   $ 5.50   $ 5.50                            
                    Midfield Terminal   $ 6.00   $ 6.00   $ 6.00   $ 6.00      
                                         

--------------------------------------------------------------------------------

Note: Facility Use Fee represents charge per international deplanement.

--------------------------------------------------------------------------------


EXHIBIT J
[Maps of Terminal cost Centers]


--------------------------------------------------------------------------------



QuickLinks


AIRPORT USE AND LEASE AGREEMENT BETWEEN THE CHARTER COUNTY OF WAYNE, MICHIGAN
AND NORTHWEST AIRLINES, INC. DATED AS OF JUNE 21, 2002
EXHIBIT A [Map of Airport]
EXHIBIT B [Map of Lessee's Existing Terminal Space]
EXHIBIT C [Maps of Lessee's Preferential South Terminal Space and Shared Use
South Terminal Space]
EXHIBIT D Protocol for Use of International Gates Midfield Terminal
EXHIBIT E: Allocation of O&M Expenses, Bond Debt Service and Other Available
Moneys
EXHIBIT F [Map of Airport Parcels to be Sold]
EXHIBIT G
EXHIBIT I
EXHIBIT J [Maps of Terminal cost Centers]
